

Deal CUSIP Number: 47805QAL4
Revolving Facility CUSIP Number: 47805QAM2
 Term Facility CUSIP Number: 47805QAN0


THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of May 30, 2019
among
JOHN WILEY & SONS, INC.,
JOHN WILEY & SONS LIMITED,
JOHN WILEY & SONS GmbH,
J. WILEY LIMITED,
WILEY-VCH VERLAG GmbH & CO. KGaA,
WILEY EUROPE INVESTMENT HOLDINGS LIMITED and
BLACKWELL VERLAG GMBH
as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
The Other Lenders Party Hereto
_________________________________________________


BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.
PNC CAPITAL MARKETS LLC,
TD SECURITIES INC.,
AND
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners,
and
JPMORGAN CHASE BANK, N.A.
PNC BANK, NATIONAL ASSOCIATION,
TD BANK, N.A.,
AND
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents









--------------------------------------------------------------------------------



ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS


1.01
Defined Terms


1.02
Other Interpretive Provisions


1.03
Accounting Terms


1.04
Rounding


1.05
Exchange Rates; Currency Equivalents


1.06
Additional Alternative Currencies


1.07
Change of Currency


1.08
Times of Day


1.09
Letter of Credit Amounts

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS


2.01
The Loans


2.02
Borrowings, Conversions and Continuations of Loans.


2.03
Letters of Credit.


2.04
Swing Line Loans.


2.05
Prepayments.


2.06
Termination or Reduction of Commitments


2.07
Repayment of Loans.


2.08
Interest.


2.09
Fees.


2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.


2.11
Evidence of Debt.


2.12
Payments Generally; Administrative Agent’s Clawback.


2.13
Sharing of Payments by Lenders


2.14
Designated Borrowers


2.15
Increase in the Revolving Facility.


2.16
Cash Collateral.


2.17
Defaulting Lenders.


2.18
Extension of Maturity Date.


2.19
Designated Lenders.


2.20
German Obligor Limitations.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


3.01
Taxes.


3.02
Illegality


3.03
Inability to Determine Rates


3.04
Increased Costs; Reserves on Eurocurrency Rate Loans.


3.05
Compensation for Losses


3.06
Mitigation Obligations; Replacement of Lenders.


3.07
Survival

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01
Conditions of Initial Credit Extension


4.02
Conditions to all Credit Extensions

ARTICLE V. REPRESENTATIONS AND WARRANTIES


5.01
Existence, Qualification and Power


5.02
Authorization; No Contravention


5.03
Governmental Authorization; Other Consents


5.04
Binding Effect


5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event;
Solvency.


5.06
Litigation


5.07
No Default


5.08
Ownership of Property; Liens


5.09
Environmental Compliance


5.10
Insurance


5.11
Taxes


5.12
ERISA Compliance.


5.13
Subsidiaries; Equity Interests


5.14
Margin Regulations; Investment Company Act; EEA Financial Institutions.


5.15
Disclosure


5.16
Compliance with Laws


5.17
Intellectual Property; Licenses, Etc.


5.18
Liens


5.19
Absence of Undisclosed Liabilities


5.20
Representations as to Foreign Obligors


5.21
OFAC


5.22
Anti-Corruption Laws

ARTICLE VI. AFFIRMATIVE COVENANTS


6.01
Financial Statements


6.02
Certificates; Other Information


6.03
Notices


6.04
Payment of Obligations


6.05
Preservation of Existence, Etc.


6.06
Maintenance of Properties


6.07
Maintenance of Insurance


6.08
Compliance with Laws


6.09
Books and Records


6.10
Inspection Rights


6.11
Use of Proceeds


6.12
Approvals and Authorizations


6.13
Covenant to Guarantee Obligations


6.14
Further Assurances


6.15
Anti-Corruption Laws

ARTICLE VII. NEGATIVE COVENANTS


7.01
Liens


7.02
Investments


7.03
Indebtedness


7.04
Fundamental Changes


7.05
Dispositions


7.06
Restricted Payments


7.07
Change in Nature of Business


7.08
Transactions with Affiliates


7.09
Burdensome Agreements


7.10
Use of Proceeds


7.11
Financial Covenants.


7.12
Limitation on Accounting Changes


7.13
Fiscal Year


7.14
Amendments of Organization Documents


7.15
Modification of Indebtedness


7.16
Anti-Corruption Laws

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES


8.01
Events of Default


8.02
Remedies Upon Event of Default


8.03
Application of Funds

ARTICLE IX. ADMINISTRATIVE AGENT


9.01
Appointment and Authority; BofA Securities Assignment


9.02
Rights as a Lender


9.03
Exculpatory Provisions


9.04
Reliance by Administrative Agent


9.05
Delegation of Duties


9.06
Resignation of Administrative Agent.


9.07
Non-Reliance on Administrative Agent and Other Lenders


9.08
No Other Duties, Etc


9.09
Administrative Agent May File Proofs of Claim


9.10
Guaranty Matters


9.11
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements


9.12
Certain ERISA Matters.

ARTICLE X. MISCELLANEOUS


10.01
Amendments, Etc


10.02
Notices; Effectiveness; Electronic Communication


10.03
No Waiver; Cumulative Remedies; Enforcement


10.04
Expenses; Indemnity; Damage Waiver.


10.05
Payments Set Aside


10.06
Successors and Assigns.


10.07
Treatment of Certain Information; Confidentiality


10.08
Right of Setoff


10.09
Interest Rate Limitation


10.10
Counterparts; Integration; Effectiveness


10.11
Survival of Representations and Warranties


10.12
Severability


10.13
Replacement of Lenders


10.14
Governing Law; Jurisdiction; Etc


10.15
Waiver of Jury Trial


10.16
No Advisory or Fiduciary Responsibility


10.17
USA PATRIOT Act Notice


10.18
Electronic Execution; Electronic Records


10.19
Judgment Currency


10.20
Subordination


10.21
Entire Agreement


10.22
Effect of Amendment and Restatement of the Existing Credit Agreement


10.23
Appointment of the Company


10.24
Acknowledgement and Consent to Bail-In of EEA Financial Institutions


10.25
Acknowledgement Regarding Any Supported QFCs






--------------------------------------------------------------------------------



SCHEDULES
2.01 Commitments and Applicable Percentages
5.13 Subsidiaries; Other Equity Investments; Loan Parties
7.01 Existing Liens
7.02 Existing Investments
7.03 Existing Indebtedness
10.02              Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A   Loan Notice
B    Swing Line Loan Notice
C-1    Term Note Form
C-2    Revolving Note Form
D  Compliance Certificate
E  Assignment and Assumption
F    Designated Borrower Request and Assumption Agreement
G  Designated Borrower Notice
H  Funding Indemnity Letter
I       Guaranteed Obligations Designation Notice



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of May 30, 2019 among JOHN WILEY & SONS, INC., a New York corporation
(the “Company”), JOHN WILEY & SONS LIMITED, a private limited company
incorporated under the laws of England and Wales (“Wiley UK”), JOHN WILEY & SONS
GmbH, a limited liability company organized under the laws of Germany (“Wiley
Germany”), WILEY-VCH VERLAG GMBH & CO. KGAA, a limited liability company
organized under the laws of Germany (“Wiley-VCH”), BLACKWELL VERLAG GmbH, a
limited liability company organized under the laws of Germany (“Blackwell”), J.
WILEY LIMITED, a private limited company incorporated under the laws of England
and Wales (“J.Wiley UK”), WILEY EUROPE INVESTMENT HOLDINGS LIMITED, a private
limited company incorporated under the laws of England and Wales (“WEIHL” and,
together with Wiley UK and J.Wiley UK, collectively, the “UK Borrowers”) and
certain Subsidiaries of the Company that may from time to time become party
hereto pursuant to Section 2.14 (each a “Designated Borrower” and, together with
the Company, the “Borrowers” and each a “Borrower”), each Lender from time to
time party hereto and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.
PRELIMINARY STATEMENTS
WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of March 1, 2016 (as amended, amended and restated, supplemented or otherwise
modified prior to the Closing Date, the “Existing Credit Agreement”), among the
Company, Wiley UK, Wiley Germany and J.Wiley UK, WEIHL, as borrowers, certain
lenders party thereto (the “Existing Lenders”) and Bank of America, N.A., as
administrative agent thereunder, the Existing Lenders committed to make
extensions of credit to the Borrowers (as defined in the Existing Credit
Agreement) on the terms and conditions set forth therein, including the making
of revolving loans (the “Existing Loans”) to the Borrowers (as defined in the
Existing Credit Agreement); and
WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated in its entirety to become effective and binding on the
Borrowers pursuant to the terms of this Agreement, and the Lenders (including
certain of the Existing Lenders) have agreed (subject to the terms of this
Agreement) to amend and restate the Existing Credit Agreement in its entirety to
read as set forth in this Agreement, and it has been agreed by the parties to
the Existing Credit Agreement that (a) the commitments which the Existing
Lenders have agreed to extend to the Borrowers under the Existing Credit
Agreement shall be extended or advanced upon the amended and restated terms and
conditions contained in this Agreement, and (b) the Existing Loans and other
obligations outstanding under the Existing Credit Agreement shall be governed by
and deemed to be outstanding under the amended and restated terms and conditions
contained in this Agreement, with the intent that the terms of this Agreement
shall supersede the terms of the Existing Credit Agreement (which shall
hereafter have no further effect upon the parties thereto, other than for
accrued fees and expenses, and indemnification provisions accrued and owing,
under the terms of the Existing Credit Agreement on or prior to the Closing Date
or arising (in the case of indemnification) under the terms of the Existing
Credit Agreement);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree to amend and restate the Existing Credit Agreement, and the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
“Additional Commitment Lender” has the meaning specified in Section 2.18(c).
“Additional Guaranteed Obligations” means (a) all obligations arising under
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements and (b)
all costs and expenses incurred in connection with enforcement and collection of
the foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided that Additional Guaranteed Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.
“Additional Lender” has the meaning specified in Section 2.15(c).
“Administrative Agent” means Bank of America, through itself or one of its
designated Affiliates or branch offices, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to matters relating to Loans
in any given currency, the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 10.02 with respect to such currency, or such
other address or account with respect to such currency as the Administrative
Agent may from time to time notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto,
including all schedules, exhibits and annexes hereto.
“Agreement Currency” has the meaning specified in Section 10.19.
“Alternative Currency” means each of the following currencies: Euro and
Sterling, together with each other currency (other than U.S. Dollars) that is
approved in accordance with Section 1.06; provided that for each Alternative
Currency, such requested currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with U.S. Dollars.
“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.20.
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.17. If the
Commitment of all of the Revolving Lenders to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of the Revolving Facility most recently in effect,
giving effect to any subsequent assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. The Applicable Percentage of
each Lender in respect of each Facility is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Applicable Rate
Pricing Level
Consolidated Net Leverage Ratio
Facility Fee
Eurocurrency Rate, Global Swing Line Loans and Letter of Credit Fees
Base Rate
1
≤ 1.25:1
0.150%
0.975%
0.000%
2
> 1.25:1 but ≤ 2.00:1
0.170%
1.080%
0.080%
3
> 2.00:1 but ≤ 2.75:1
0.200%
1.175%
0.175%
4
> 2.75:1 but ≤ 3.25:1
0.225%
1.275%
0.275%
5
> 3.25:1
0.250%
1.500%
0.500%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the fifth Business Day after the date on which such Compliance
Certificate was required to have been delivered until the date immediately
following the date that such Compliance Certificate is delivered and then the
Applicable Rate shall be determined as otherwise set forth herein.
Notwithstanding anything to the contrary contained in this definition, (i) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (ii) the initial Applicable Rate shall be as
set forth in Level 2 until the first Business Day immediately following the date
a Compliance Certificate is delivered to the Administrative Agent pursuant to
Section 6.02 for the first full fiscal quarter to occur following the Closing
Date. Any adjustment in the Applicable Rate shall be applicable to all Credit
Extensions then existing or subsequently made or issued.
“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the L/C Issuer, as the case may be, to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment, in each case as specified from time to time upon reasonable notice
given in writing by the Administrative Agent or the L/C Issuer, as the case may
be, to the Company or the relevant Lenders, as the case may be.
“Applicant Borrower” has the meaning specified in Section 2.14(b).
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04, the Revolving Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, BofA Securities, JPMorgan Chase Bank, N.A., PNC
Capital Markets LLC, TD Securities Inc., and U.S. Bank National Association, in
their capacities as joint lead arrangers and joint bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Associate” means, with respect to any Person, (a) any corporation or
organization (other than the Company or a Subsidiary of the Company) of which
such Person is an officer, employee or partner or is, directly or indirectly,
the beneficial owner of 10% or more of the shares of any class, (b) any trust or
other estate in which such Person has a substantial beneficial interest or as to
which such Person serves as trustee or in a similar fiduciary capacity, and (c)
any relative or spouse of such Person, or any relative of such spouse, who has
the same place of residence as such Person or who is a director or officer of
the Company or any of its Subsidiaries.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended April 30, 2018, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Auditor’s Determination” has the meaning specified in Section 2.20(c)(ii).
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means, in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (a) the Maturity Date,
(b) the date of termination of the Revolving Commitments pursuant to Section
2.06, and (c) the date of termination of the commitment of each Revolving Lender
to make Revolving Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A., and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%; (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”; and (c) the Eurocurrency Rate plus 1.00%, subject to the
interest rate floors set forth therein; provided that if the Base Rate shall be
less than 0.00%, such rate shall be deemed 0.00% for the purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change,
which date will not be earlier than the date of the public announcement.  If the
Base Rate is being used as an alternate rate of interest pursuant to Section
3.03, then the Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above.
“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate. All Base Rate Loans are only available to U.S. Borrowers and
shall be Loans denominated in U.S. Dollars.
“Basel III” means:
(a) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III:  A global regulatory framework for more
resilient banks and banking systems”, “Basel III:  International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;
(b) the rules for global systemically important banks contained in “Global
systemically important banks:  assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and
(c) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Blackwell” has the meaning specified in the introductory paragraph hereto.
“BofA Securities” means BofA Securities, Inc.
“Borrower” and “Borrowers” each has the respective meaning specified in the
introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and:
(a) if such day relates to interest at a rate based on the Eurocurrency Rate
with respect to a LIBOR Quoted Currency (other than Euros), means any such day
that is also a London Banking Day;
(b) if such day relates to any interest rate based on the Eurocurrency Rate with
respect to a Non-LIBOR Quoted Currency, means any such day that is also open for
banks for foreign exchange business in the principal financial center of the
country of such currency; and
(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than U.S. Dollars or Euro in respect of a Eurocurrency Rate
Loan denominated in a currency other than U.S. Dollars or Euro, or any other
dealings in any currency other than U.S. Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.
“Capital Impairment“ has the meaning specified in Section 2.20(a).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or Swing
Line Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) on the Closing Date or otherwise at the time it (or its
Affiliate) becomes a Lender, is a party to a Cash Management Agreement with a
Loan Party or any Subsidiary, in either case, in its capacity as a party to such
Cash Management Agreement (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided that, for any of the
foregoing to be included as a “Guaranteed Cash Management Agreement” on any date
of determination by the Administrative Agent, the applicable Cash Management
Bank (other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Guaranteed Obligations Designation Notice to the
Administrative Agent prior to such date of determination.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code in which the Company or any Loan Party is a United States
shareholder within the meaning of Section 951(b) of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, CRD IV or CRR shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than Permitted Holders becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 50% or more of the equity securities of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment or Term Commitment.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Guaranty” means the Third Amended and Restated Company Guaranty of even
date herewith made by the Company in favor of the Administrative Agent and the
Lenders, in form and substance satisfactory to the Administrative Agent.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means, at any date of determination, for the Company and
its Consolidated Subsidiaries on a consolidated basis, Consolidated Net Income
for the most recently completed Measurement Period plus, to the extent deducted
in determining Consolidated Net Income for such period, the aggregate amount of
(a) Consolidated Interest Charges, (b) provisions for Federal, state, local and
foreign income taxes payable, (c) depreciation and amortization, (d) any
non-cash charges as a result of the application of FAS 123R (or any similar
non-cash charges agreed to by the Administrative Agent) and (e) business
optimization expenses, restructuring charges or reserves, facilities relocation
costs, acquisition integration costs (including severance payments) and any
other unusual or otherwise non-recurring charges and losses, in each case, so
long as: (i) such expenses, costs, charges or reserves pursuant to this clause
(e) were incurred for such Measurement Period; and (ii) the aggregate amount of
all such expenses, costs, charges or reserves added back pursuant to this clause
(e) shall not, in the aggregate during any applicable Measurement Period, exceed
10% of Consolidated EBITDA  in such Measurement Period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Consolidated Subsidiaries on a consolidated basis in
conformity with GAAP, without duplication, the sum of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) the amount of all unreimbursed drawings under
letters of credit (including standby and commercial), and all direct obligations
under bankers’ acceptances, bank guaranties, surety bonds (to the extent drawn
upon) and similar instruments, (d) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) Attributable Indebtedness in respect of
capital leases and Synthetic Lease Obligations, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Company or any
Consolidated Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or a Consolidated Subsidiary is a general partner or joint
venturer to the extent the Company or such Consolidated Subsidiary, as the case
may be, is liable therefor as a result of such Person’s ownership interest in or
other relationship with such partnership or joint venture, unless such
Indebtedness is expressly made non-recourse to the Company or such Consolidated
Subsidiary.
“Consolidated Interest Charges” means, for any Measurement Period, for the
Company and its Consolidated Subsidiaries on a consolidated basis in conformity
with GAAP, the sum of (a) all interest, premium payments, debt discount, fees,
charges and related expenses of the Company and its Consolidated Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its Consolidated Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Company and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date, minus
unrestricted cash and cash equivalents of the Company and its Consolidated
Subsidiaries in an aggregate amount up to $100,000,000 to (b) Consolidated
EBITDA for the most recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Consolidated Subsidiaries (excluding
extraordinary gains and extraordinary losses) on a consolidated basis for the
most recently completed Measurement Period as determined in conformity with
GAAP.
“Consolidated Subsidiary” means, as of any date, any Subsidiary or other Person
the accounts of which would be consolidated with those of the Company in the
consolidated financial statements delivered pursuant to Section 6.01(a) if such
statements were prepared as of such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“CRD IV” means Directive 2013/36/EU of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.
“Credit Extension” means each of the following: (a) a Borrowing and (b) a L/C
Credit Extension.
“CRR” means Regulation (EU) no. 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) No. 648/2012.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Insolvency Act 1986 (UK), where applicable as amended by the Enterprise Act 2003
(UK), the EU Regulation 1346/2000, the Companies Act 2006 (UK), the German
Insolvency Code (Insolvenzordnung) and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, the United Kingdom, Germany or other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (after as well as before judgment) (i)
the Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate
Loans plus (iii) 2.00% per annum; provided that with respect to a Eurocurrency
Rate Loan or a Global Swing Line Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2.00% per annum and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied; (b) has notified the Company or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit; (c) has failed, within three Business Days after written request by the
Administrative Agent or the Company, to confirm in writing to the Administrative
Agent and the Company that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers); or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity, (iii) become the subject of a Bail-in Action, or (iv) taken any action
in furtherance of, or indicated its consent to, approval of or acquiescence in
any such proceeding or appointment; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.14(b).
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(b).
“Designated Lender” has the meaning specified in Section 2.19.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Designated Subsidiary” means, collectively, each Domestic Subsidiary and each
UK Subsidiary.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of Bail-In
Actions related to any EEA Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Currency” means any lawful currency other than U.S. Dollars that is
readily available, freely transferable and convertible into U.S. Dollars in the
international interbank market available to the Lenders in such market and as to
which a U.S. Dollar Equivalent may be readily calculated. If, after the
designation by the Lenders of any currency as an Alternative Currency, any
change in currency controls or exchange regulations or any change in the
national or international financial, political or economic conditions are
imposed in the country in which such currency is issued, result in, in the
reasonable opinion of the Administrative Agent (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency), (a) such
currency no longer being readily available, freely transferable and convertible
into U.S. Dollars, (b) a U.S. Dollar Equivalent is no longer being readily
calculable with respect to such currency, (c) providing such currency being
impracticable for the Lenders or (d) such currency no longer being a currency in
which the Required Lenders are willing to make such Credit Extensions (each of
the foregoing clauses, a “Disqualifying Event”), then the Administrative Agent
shall promptly notify the Lenders and the Borrower, and such country’s currency
shall no longer be an Alternative Currency until such time as the Disqualifying
Event(s) no longer exist.  Within five (5) Business Days after receipt of such
notice from the Administrative Agent, the Borrowers shall repay all Loans in
such currency to which the Disqualifying Event applies or convert such Loans
into the U.S. Dollar Equivalent of Loans in U.S. Dollars or, if the
Administrative Agent otherwise agrees, another Eligible Currency, subject to the
other terms contained herein.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon  the Company
or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBOR Loan” means any Loan denominated in Euro that is (a) a Global Swing
Line Loan or (b) a Revolving Loan made to a Borrower that is a German Obligor.
“EURIBOR Rate” means, for any Interest Period for each Loan denominated in Euro
comprising part of the same Borrowing, an interest rate per annum equal to the
Euro interbank offered rate administered by the Banking Federation of the
European Union (or any other person which takes over administration of that
rate) for the relevant period displayed on page EURIBOR01 of the Bloomberg
screen at or about 11:00 a.m. (Central European time) two (2) TARGET Days before
the first day of such Interest Period or, if such page or such service shall
cease to be available, such other page or such other service for the purpose of
displaying an average rate of the Banking Federation of the European Union as
the Administrative Agent shall reasonably select; provided that (i) any
comparable or successor rate shall be applied in a manner consistent with market
practice and (ii) the EURIBOR Rate shall at no time be less than 0% per annum.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means:
(a) for any Interest Period, with respect to any Credit Extension:
(i) denominated in a LIBOR Quoted Currency (other than any EURIBOR Loan), the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period) (“LIBOR”), as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency, with a term equivalent to such
Interest Period;
(ii) denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the relevant
Lenders pursuant to Section 1.06; and
(iii) that is a EURIBOR Loan, the EURIBOR Rate; and
(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for U.S. Dollar
deposits being delivered in the London interbank market for deposits in U.S.
Dollars with a term of one (1) month commencing that day;
provided that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided further that, to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.  Eurocurrency Rate Loans
may be denominated in U.S. Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency or made to a Foreign Borrower must be
Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Subsidiary Guarantor of such Swap Obligation is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect any “keepwell, support or other
agreement” for the benefit of such Subsidiary Guarantor and any and all
guarantees of such Subsidiary Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Subsidiary Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated) and franchise taxes, in each case,
imposed (i) on it by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located or (ii) as a result of a present or former connection between
such recipient and the jurisdiction imposing such tax or any political
subdivision or taxing authority thereof (other than any such connection arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document), (b)
any branch profits taxes imposed by the United States or any similar tax imposed
by any other jurisdiction in which such Borrower is located, (c) except as
provided in the following sentence, in the case of a Lender (other than an
assignee pursuant to a request by the Company under Section 10.13), any United
States withholding tax that is imposed on amounts payable to such Lender at the
time such Lender becomes a party hereto (or designates a new Lending Office) or
is attributable to such Lender’s failure or inability (other than as a result of
a Change in Law) to comply with Section 3.01(e) or (h), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 3.01(a), and (d) any United States federal withholding taxes
imposed under FATCA.  Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Foreign Obligor to any Lender
hereunder or under any other Loan Document, provided that such Lender shall have
complied with the last paragraph of Section 3.01(e).
“Existing Credit Agreement” has the meaning specified in the
preliminary statements.
“Existing Lenders” has the meaning specified in the preliminary statements.
“Existing Loans” has the meaning specified in the preliminary statements.
“Existing Maturity Date” means, at any time, the later of (a) the date specified
in clause (a) of the definition of “Maturity Date” and (b) the date of the first
extension of the Maturity Date pursuant to Section 2.18.
“Extending Lender” means each Lender that has executed and delivered an
Extension Amendment pursuant to Section 2.18.
“Extension” has the meaning specified in Section 2.18(a).
“Extension Amendment” has the meaning specified in Section 2.18(d).
“Extension Offer” has the meaning specified in Section 2.18(a).
“Facility” means the Term Facility or the Revolving Facility, as the context may
require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means, collectively, the letter agreements, each dated as of May
10, 2019, among (a) the Company, the Administrative Agent and BofA Securities,
(b) the Company and JPMorgan Chase Bank, N.A., (c) the Company, TD Bank, N.A.
and TD Securities Inc., (d) the Company, PNC Bank, National Association and PNC
Capital Markets LLC, and (e) the Company and U.S. Bank National Association.
“Foreign Borrowers” means, collectively, each Borrower that is not a U.S.
Borrower.
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized or incorporated under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes (including such a Lender when
acting in the capacity of the L/C Issuer).  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Plan” has the meaning specified in Section 5.12(d).
“Foreign Plan Event” means (a) termination in whole of a Foreign Plan by the
Company or any of its Subsidiaries; (b) commencement of proceedings by the
applicable pension regulator to terminate in whole a Foreign Plan;
(c) withdrawal by the Company or any of its Subsidiaries from a “multi-employer
pension plan”, as defined under any applicable Foreign Government Scheme or
Arrangement; or (d) an event which constitutes grounds under any applicable
Foreign Government Scheme or Arrangement for the applicable pension regulator to
remove the administrator of a Foreign Plan.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swing Line Lender, such
Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit H.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“German Law” means the laws of Germany.
“German Obligor” means any Loan Party (including Wiley Germany, Wiley-VCH and
Blackwell) organized under the Laws of Germany.
“Germany” means the Federal Republic of Germany.
“Global Swing Line Loan” means a Swing Line Loan denominated in either Euros or
Sterling.
“GmbH” means a limited liability company under the Laws of Germany (Gesellschaft
mit beschränkter Haftung).
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, the
European Central Bank, the Council of Ministers of the European Union and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity (including any European supranational body) exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including the Financial Conduct Authority acting
in accordance with Part 6 of the Financial Services and Markets Act 2000 (UK),
the Prudential Regulation Authority and any supra-national bodies such as the
European Union or the European Central Bank).
“Granting Lender” has the meaning specified in Section 10.06(g).
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Cash Management Agreement” means any Cash Management Agreement
between any Loan Party and any of its Subsidiaries and any Cash Management Bank.
“Guaranteed Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between any Loan Party and any of
its Subsidiaries and any Hedge Bank.
“Guaranteed Obligations” means all Obligations and all Additional Guaranteed
Obligations.
“Guaranteed Obligations Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit I.
“Guaranties” means the Company Guaranty and the Subsidiary Guaranties.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract required by or not
prohibited under Articles VI or VII, is a Lender or an Affiliate of a Lender, or
(b) on the Closing Date or otherwise at the time it (or its Affiliate) becomes a
Lender, is a party to a Swap Contract required by or not prohibited under
Articles VI or VII, in each case, in its capacity as a party to such Swap
Contract (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender); provided that, in the case of a Guaranteed Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Guaranteed Hedge Agreement and
provided further that for any of the foregoing to be included as a “Guaranteed
Hedge Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Guaranteed Obligations
Designation Notice to the Administrative Agent prior to such date of
determination.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Increase Effective Date” has the meaning specified in Section 2.15(d).
“Incremental Facility” has the meaning specified in Section 2.15(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was initially due);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f) capital leases and Synthetic Lease Obligations;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such partnership or joint venture, unless such Indebtedness is
expressly made non-recourse to such Person.  The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date.  The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (subject to availability), as selected by the Company
in its Loan Notice; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;
(c) with respect to any Interest Period of one month or greater, the Company may
specify in the applicable Loan Notice an alternative date as the last day of
such Interest Period, which date shall be a Business Day not more than three
Business Days prior to or following the date that such Interest Period would
otherwise end pursuant to the preceding clauses (a) and (b) (but in no event
shall such alternative date be a date in a later calendar month); and
(d) no Interest Period shall extend beyond the Maturity Date.
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance
(excluding royalties paid in the ordinary course of business) or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guarantees Indebtedness of
such other Person, or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute a
business unit, or all or a substantial part of the business, of such Person. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement or instrument entered into
by the L/C Issuer and the Company (or any Subsidiary) in favor of the L/C Issuer
and relating to such Letter of Credit.
“J.Wiley UK” has the meaning specified in the introductory paragraph hereto.
“Judgment Currency” has the meaning specified in Section 10.19.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Percentage.  All L/C Advances shall be denominated in
U.S. Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.  All L/C Borrowings shall be denominated in U.S.
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender. The term “Lender” shall include any
Designated Lender who has funded any Credit Extension.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Expiration Date” means the Maturity Date then in effect (or,
if such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) $25,000,000 and (b) the Revolving Facility. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Facility.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means U.S. Dollars, Euro and Sterling, in each case as
long as there is a published LIBOR rate with respect thereto.
“LIBOR Rate” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(f).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), assignments and transfers
for security purposes (e.g. “Sicherungsabtretungen” or
“Sicherungsübereignungen”), charge, or preference, priority or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Swing Line Loan or a Term Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Guaranty, each Issuer Document, the Fee
Letter, any agreement creating or perfecting rights in Cash Collateral pursuant
to the provisions of Section 2.16 and each other agreement, certificate,
document or instrument delivered in connection with any Loan Document, whether
or not specifically mentioned herein or therein (but specifically excluding any
Guaranteed Hedge Agreement or any Guaranteed Cash Management Agreement).
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.
“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.
“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank market.
“Management Notification“ has the meaning specified in Section 2.20(c).
“Mandatory Cost” means any amount actually incurred periodically by any Lender
during the term of this Agreement which constitutes fees, costs or charges
imposed on lenders generally in the jurisdiction in which such Lender is
domiciled, subject to regulation, or has its Lending Office by any Governmental
Authority.
“Material Acquisition” means a Permitted Acquisition, the aggregate purchase
price of which exceeds $150,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
“Material Subsidiary” means, as of any date, (a) any Subsidiary of the Company
which (together with its Subsidiaries) accounts for 10% or more of (i) total
assets of the Company and its Subsidiaries on a consolidated basis as of such
date or (ii) revenues of the Company and its Subsidiaries on a consolidated
basis as of such date; and (b) if the Subsidiaries that constitute Material
Subsidiaries pursuant to clause (a)(i) or (a)(ii) above account for, in the
aggregate together with the Company, less than 75% of the total assets of the
Company and its Subsidiaries on a consolidated basis or less than 75% of
revenues of the Company and its Subsidiaries on a consolidated basis, then the
term “Material Subsidiary” shall include each Subsidiary of the Company
(starting with the Subsidiary that accounts for the most assets and revenues of
the Company and its Subsidiaries on a consolidated basis pursuant to clause
(a)(i) and (a)(ii) above and then in descending order) necessary to account for
at least 75% of the total assets of the Company and its Subsidiaries on a
consolidated basis and 75% of the total assets or the revenues of the Company
and its Subsidiaries on a consolidated basis.
“Maturity Date” means the later of (a) May 30, 2024 and (b) if maturity is
extended pursuant to Section 2.18, such extended maturity date as determined
pursuant to such Section; provided that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders with Loans or
Commitments under a Facility, in any case, in accordance with the terms of
Section 10.01 and (b) has been approved by the Required Lenders.
“Non-Extending Lender” has the meaning specified in Section 2.18(c).
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C-1 and C-2.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that, without limiting the foregoing, the
Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.
“Organization Documents” means, (a) (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity and (b) with regards to a Person incorporated under
German Law (i) the articles of association or partnership agreement (Satzung or
Gesellschaftsvertrag), (ii) the list of shareholders (Liste der Gesellschafter)
(if applicable) and (iii) to the extent applicable, a current excerpt of the
entry of such Person in the commercial register (Handelsregisterauszug).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swing Line Loans on any date, the U.S. Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Term Loans, Revolving Loans and Swing Line Loans,
as the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the U.S. Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the L/C Issuer or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuer, as the case may be, in accordance with banking industry rules
on interbank compensation.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
 “Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Patriot Act Disclosures” means all documentation and other information which
the Administrative Agent or any Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Equity Interests, assets or otherwise) by the Company or any Subsidiary of a
business or a line of business from any Person or all or substantially all of
the assets of any Person in which the following conditions are satisfied:
(a) immediately before and after giving effect to such acquisition, no Default
shall have occurred and be continuing or would result therefrom (including under
Sections 6.13 and 7.07); and
(b) in the case of any such acquisition in which the aggregate purchase price
exceeds $150,000,000, the Company shall have delivered to the Administrative
Agent a Compliance Certificate for the period of the most recently completed
four full fiscal quarters immediately preceding such acquisition (prepared in
good faith and in a manner and using such methodology which is consistent with
the most recent financial statements delivered pursuant to Section 6.01) giving
pro forma effect to the consummation of such acquisition and evidencing pro
forma compliance with the covenants set forth in Section 7.11.
“Permitted Holders” means Deborah E. Wiley, Peter Booth Wiley, William Bradford
Wiley II and Jesse C. Wiley, and their respective Affiliates and Associates.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) that is subject to ERISA, maintained for
employees of the Company or any ERISA Affiliate (other than a Multiemployer
Plan) or any such Plan to which the Company or any ERISA Affiliate is required
to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Quarterly Payment Date” has the meaning set forth in Section 2.08(c)(v).
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.
“Regulation” has the meaning specified in Section 5.20(f).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the L/C Issuer, as the case may be, in making such
determination.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, the general manager (Geschäftsführer) or assistant
treasurer of a Loan Party and, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent. 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.  To the extent requested by the Administrative
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent requested by the Administrative Agent, appropriate authorization
documentation, in form and substance reasonably satisfactory to the
Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders.
“Revaluation Date” means, (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii) each
Quarterly Payment Date and (iv) such additional dates as the Administrative
Agent shall reasonably determine or the Required Lenders shall reasonably
require; and (b) with respect to any Letter of Credit, each of the following: 
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall reasonably require.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).
“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to a Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Revolving Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of Revolving Commitments of all of the
Revolving Lenders on the Closing Date shall be $1,250,000,000.
“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.
“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swing Line Loans at such
time.
“Revolving Loan” has the meaning specified in Section 2.01(b).
“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swing Line Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit C-2.
“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in such Alternative Currency.
“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including,
but not limited to, OFAC), the United Nations Security Council, the European
Union, the United Kingdom, Her Majesty’s Treasury (“HMT”)  or other relevant
sanctions authority.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“Scheduled Unavailability Date” has the meaning specified in
Section 3.03(c)(ii).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the assets of such Person, at a fair
valuation, is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond the ability of such Person to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and such Person is not about to engage in a business or a
transaction, for which the assets of such Person would constitute an
unreasonably small capital after giving effect to transactions contemplated by
this Agreement.  The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, can reasonably be expected to become an actual or matured
liability.
“SPC” has the meaning specified in Section 10.06(g).
“Special Notice Currency” means, at any time, an Alternative Currency, other
than the currency of a country located in North America or Europe that is a
member of the Organization for Economic Cooperation and Development at such
time.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Guarantors” means, collectively, the Subsidiaries listed on Schedule
5.13 and each other Subsidiary that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.13.
“Subsidiary Guaranty” means the Third Amended and Restated Subsidiary Guaranty
of even date herewith, and each other guaranty or guaranty supplement delivered
by a Subsidiary Guarantor pursuant hereto, made by the Subsidiary Guarantors in
favor of the Administrative Agent, the Lenders, each Cash Management Bank and
each Hedge Bank, in each case, in form and substance satisfactory to the
Administrative Agent (including any modifications necessary for Foreign
Subsidiaries).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices (including Bank of America Merrill Lynch
International Designated Activity Company), in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $55,000,000 (of
which no more than (i) $40,000,000 shall be available for U.S. Swing Line Loans
and (ii) the Alternative Currency Equivalent of $15,000,000 shall be available
for Global Swing Line Loans) and (b) the Revolving Facility.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET2) payment system which utilizes a single
shared platform and which was launched on 19 November 2007 (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euros.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a Borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of Term Commitments of all of the Term Lenders on the Closing Date shall
be $250,000,000.
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.
“Threshold Amount” means $50,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations.
“Treaty” has the meaning specified in the definition of “Treaty State”.
“Treaty Lender” means a Lender which (a) is treated as a resident of a Treaty
State for the purposes of a Treaty and (b) does not carry on a business in the
United Kingdom through a permanent establishment with which that Lender’s
participation in any Loan is effectively connected.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for reduction of or
exemption from tax imposed by the United Kingdom on interest.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UK Subsidiary” means any Subsidiary that is incorporated under the Laws of
England and Wales.
“United Kingdom” and “UK” means the United Kingdom of Great Britain and Northern
Ireland.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Borrowers” means, collectively, the Company and each other Borrower that
is organized under the laws of any political subdivision of the United States.
“U.S. Dollar” and “$” mean lawful money of the United States.
“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of U.S. Dollars with such
Alternative Currency.
“U.S. Swing Line Loan” means a Swing Line Loan denominated in U.S. Dollars.
“WEIHL” has the meaning specified in the introductory paragraph hereto.
“Wiley Germany” has the meaning specified in the introductory paragraph hereto.
“Wiley UK” has the meaning specified in the introductory paragraph hereto.
“Wiley-VCH” has the meaning specified in the introductory paragraph hereto.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein”,
“hereof” and “hereunder”, and words of similar import, when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”; and the word “through” means “to and including”.

(c)
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)
Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.03 Accounting Terms.
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of the Company and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded, (ii) all liability amounts shall be determined
excluding any liability relating to any operating lease, all asset amounts shall
be determined excluding any right-of-use assets relating to any operating lease,
all amortization amounts shall be determined excluding any amortization of a
right-of-use asset relating to any operating lease, and all interest amounts
shall be determined excluding any deemed interest  comprising a portion of fixed
rent payable under any operating lease, in each case to the extent that such
liability, asset, amortization or interest pertains to an operating lease under
which the covenantor or a member of its consolidated group is the lessee and
would not have been accounted for as such under GAAP as in effect on December
31, 2015, and (iii) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB ASC Topic
825 “Financial Instruments” (or any other financial accounting standard having a
similar result or effect) to value any Indebtedness of the Company or any
Subsidiary at “fair value”, as defined therein. For purposes of determining the
amount of any outstanding Indebtedness, no effect shall be given to (x) any
election by the Company to measure an item of Indebtedness using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification 825–10–25 (formerly known as FASB 159) or any similar accounting
standard) or (y) any change in accounting for leases pursuant to GAAP resulting
from the implementation of Financial Accounting Standards Board ASU No. 2016–02,
Leases (Topic 842), to the extent such adoption would require recognition of a
lease liability where such lease (or similar arrangement) would not have
required a lease liability under GAAP as in effect on December 31, 2015. 
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto.
(b) Changes in GAAP.  If at any time any change in GAAP or any changes in
accounting principles or practices from those used in the preparation of the
financial statements are hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions), which
results in a material change in the method of accounting in the financial
statements required to be furnished to the Administrative Agent hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
(c) Certain Financial Calculations.  As of any date of determination, for
purposes of determining the Consolidated Net Leverage Ratio or the Consolidated
Interest Coverage Ratio (and any financial calculations required to be made or
included within such ratios), the calculation of such ratios and other financial
calculations shall include or exclude, as the case may be, the effect of any
assets or businesses that have been acquired or Disposed of by the Company or
any of its Consolidated Subsidiaries pursuant to the terms hereof (including
through mergers or consolidations) as of such date of determination, as
determined by the Company on a pro forma basis in accordance with GAAP, which
determination may include one-time adjustments or reductions in costs, if any,
directly attributable to any such permitted Disposition or permitted acquisition
(without giving effect to any cost-savings or adjustments relating to synergies
resulting from an acquisition except as the Required Lenders shall otherwise
agree), as the case may be, in each case (i) calculated in accordance with
Regulation S-X of the Securities Act of 1933 for the most recently completed
Measurement Period and (ii) giving effect to any such permitted acquisition or
permitted Disposition as if it had occurred on the first day of such Measurement
Period.
(d) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
1.04 Rounding.  Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05 Exchange Rates; Currency Equivalents.
(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating U.S.
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than U.S. Dollars)
for purposes of the Loan Documents shall be such U.S. Dollar Equivalent amount
as so determined by the Administrative Agent or the L/C Issuer, as applicable.
(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in U.S. Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such U.S. Dollar amount (rounded to the nearest unit of such Alternative
Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or the L/C Issuer, as the case may be.
(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
1.06 Additional Alternative Currencies.
(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender with a
Commitment under which such currency is requested to be made available; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the L/C Issuer.
(b) Any such request shall be made to the Administrative Agent not later than
11:30 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Appropriate Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Appropriate Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:30 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.
(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Appropriate
Lenders consent to making Eurocurrency Rate Loans in such requested currency and
the Administrative Agent and such Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Company and (x) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (y) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans. If the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and (x) the Administrative Agent and the L/C Issuer may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (y) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency, for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section, the Administrative Agent shall promptly
so notify the Company.
1.07 Change of Currency.
(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that, if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the U.S. Dollar Equivalent
of the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the U.S. Dollar Equivalent of the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 The Loans.
(a)
Term Borrowing. Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make a single loan to the Company, in U.S. Dollars,
on the Closing Date in an amount not to exceed such Term Lender’s Term
Commitment. The Term Borrowing shall consist of Term Loans made simultaneously
by the Term Lenders in accordance with their respective Applicable Percentage of
the Term Facility. Term Borrowings repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein; provided any Term Borrowing made on the Closing Date or any of the three
(3) Business Days following the Closing Date shall be made as Base Rate Loans
unless the Company delivers a Funding Indemnity Letter not less than three (3)
Business Days prior to the date of such Term Borrowing.

(b)
Revolving Borrowings.  Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers in U.S. Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Revolving Lender’s Revolving Commitment; provided that after giving
effect to any Revolving Borrowing, (i) the Total Revolving Outstandings shall
not exceed the Revolving Facility and (ii) the Revolving Exposure of any
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment. 
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b).  Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein; provided any Revolving Borrowings made on the Closing
Date or any of the three (3) Business Days following the Closing Date shall be
made as Base Rate Loans unless the Borrowers deliver a Funding Indemnity Letter
not less than three (3) Business Days prior to the date of such Revolving
Borrowings.

    2.02 Borrowings, Conversions and Continuations of Loans.
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:30 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in U.S. Dollars or of any conversion of Eurocurrency Rate Loans
denominated in U.S. Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans.  Each telephonic notice by the Company pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Company.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of (x) in the case of
Eurocurrency Rate Loans denominated in U.S. Dollars, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, in connection with any conversion
or continuation of a Term Loan, if less, the entire principal thereof then
outstanding) and (y) in the case of Eurocurrency Rate Loans denominated in an
Alternative Currency, the Alternative Currency Equivalent of $500,000 or a whole
multiple of the Alternative Currency Equivalent of $100,000 in excess thereof
(or, in connection with any conversion or continuation of a Term Loan, if less,
the entire principal thereof then outstanding).  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify (i) the
applicable Facility and whether the Company is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) the currency of the Loans to be borrowed, and (vii) if applicable,
the Designated Borrower.  If the Company fails to specify a currency in a Loan
Notice requesting a Borrowing, then the Loans so requested shall be made in U.S.
Dollars.  If the Company fails to specify a Type of Loan in a Loan Notice or if
the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If the Company requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.
(b) Following receipt of a Loan Notice for a Facility, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount (and currency) of
its Applicable Percentage under such Facility of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than U.S. Dollars, in each case as described in clause (a) of
this Section.  In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in U.S. Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Loan in an Alternative Currency, in each case on the Business Day specified
in the applicable Loan Notice.  Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Company or the other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided that if, on the date the Loan Notice with respect to a
Revolving Borrowing denominated in U.S. Dollars is given by the Company, there
are L/C Borrowings outstanding, then the proceeds of such Revolving Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and,
second, shall be made available to the applicable Borrower as provided above.
(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the outstanding Eurocurrency Rate Loans denominated in U.S. Dollars be
converted immediately to Base Rate Loans and any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into U.S. Dollars in the amount of the U.S. Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Lenders in the absence of manifest error.
(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Borrowings,
all conversions of Revolving Loans from one Type to the other, and all
continuations of Revolving Loans as the same Type, there shall not be more than
seventeen (17) Interest Periods in effect in respect of the Revolving Facility.
(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent and such Lender.
    2.03 Letters of Credit.
(a) The Letter of Credit Commitment.
(i)
Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Revolving Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in U.S. Dollars or in one or more Alternative Currencies for
the account of the Company or the Designated Borrowers, and to amend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Company or the Designated Borrowers and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Revolving
Facility and (y) the Revolving Exposure of any Revolving Lender shall not exceed
such Revolving Lender’s Revolving Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by a Borrower for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by such Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii)
The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
the Required Lenders have approved such expiry date; or
(B)  the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.
(iii)
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is to be denominated in a currency other than U.S. Dollars
or an Alternative Currency;
(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;
(E) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(F) any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.17(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
(iv)
The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)
The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)
The L/C Issuer shall act on behalf of the Revolving Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of any Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:30 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the applicable Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)
Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices.  Immediately upon
the issuance of each Letter of Credit, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Applicable Percentage times the amount of
such Letter of Credit.

(iii)
If a Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrowers shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
(unless such Letter of Credit has been Cash Collateralized prior to the Maturity
Date); provided that the L/C Issuer shall not permit any such extension if (A)
the L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Company that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

(iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.
(i)
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof.  In the case of a Letter of
Credit denominated in an Alternative Currency, the applicable Borrower shall
reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in U.S. Dollars, or (B) in the absence of any such requirement for
reimbursement in U.S. Dollars, the applicable Borrower shall have notified the
L/C Issuer promptly following receipt of the notice of drawing that such
Borrower will reimburse the L/C Issuer in U.S. Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the applicable Borrower of the
U.S. Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 11:30 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in U.S. Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the applicable Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  If the applicable Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in U.S. Dollars in the amount of the U.S. Dollar Equivalent thereof
in the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Revolving Lender’s Applicable
Percentage thereof.  In such event, the applicable Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)
Each Revolving Lender shall, upon any notice pursuant to Section 2.03(c)(i),
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose in accordance with Section 2.16(c)) for the account of
the L/C Issuer, in U.S. Dollars, at the Administrative Agent’s Office for U.S.
Dollar denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the applicable Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer in U.S. Dollars.

(iii)
With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)
Until each Revolving Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any Unreimbursed Amount under
any Letter of Credit, interest in respect of such Revolving Lender’s Applicable
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v)
Each Revolving Lender’s obligation to make Loans or L/C Advances to reimburse
the L/C Issuer for Unreimbursed Amounts under Letters of Credit, as contemplated
by this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the L/C Issuer, the Company, any other Loan Party, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Revolving Lender’s obligation to
make Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Company of a Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of any Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)
If any Revolving Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Revolving
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.
(i)
At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Lender such Revolving Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the applicable Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii)
If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent, for the account of the L/C Issuer,
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.  The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute.  The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
the Company, any other Loan Party or any of their respective Subsidiaries may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)
any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)
any adverse change in the relevant exchange rates or in the availability of the
relevant Alternative Currency to any Borrower or any of such Borrower’s
respective Subsidiaries or in the relevant currency markets generally; or

(vi)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Borrower or any of such
Borrower’s respective Subsidiaries.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer.  The applicable Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f) Role of L/C Issuer.  Each Revolving Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection therewith at
the request or with the approval of the Appropriate Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to their use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(g) Applicability of ISP.  Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.
(h) Letter of Credit Fees.  The Company shall pay to the Administrative Agent,
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, in U.S. Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
U.S. Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided that any Letter of Credit Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Revolving Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.17(a)(iv), with the balance of
such fee, if any, payable to the L/C Issuer for its own account.  For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after each
Quarterly Payment Date, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists all Letter of Credit
Fees shall accrue at the Default Rate.
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer. 
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee at the rate per annum specified in the Fee Letter, computed on the U.S.
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears, and, in each case, due and payable on
the tenth Business Day after each Quarterly Payment Date, in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the Company shall pay directly to
the L/C Issuer for its own account, in U.S. Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k) Letters of Credit Issued for Designated Borrowers.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Designated Borrower, the Company
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Designated Borrowers inures to
the benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Designated Borrowers.
   2.04 Swing Line Loans.
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04,  may in its sole discretion make loans
in U.S. Dollars, Euros or Sterling (each such loan, a “Swing Line Loan”) to (x)
in the case of U.S. Swing Line Loans, the Company and (y) in the case of Global
Swing Line Loans, Wiley UK or Wiley-VCH, in any case, from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit; provided that
after giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings
shall not exceed the Revolving Facility at such time, and (ii) the Revolving
Exposure of any Revolving Lender at such time shall not exceed such Lender’s
Revolving Commitment, and provided, further, that no Borrower shall use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the applicable Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each U.S. Swing Line Loan
shall be a Base Rate Loan and each Global Swing Line Loan shall be a
Eurocurrency Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Revolving Percentage times the amount of such Swing Line Loan.
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than (x) 1:00 p.m. Eastern time,
in the case of U.S. Swing Line Loans, or (y) 11:00 a.m. London time, in the case
of Global Swing Line Loans, in either case, on the requested borrowing date, and
shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000 (or, as applicable, the Alternative Currency Equivalent thereof), and
(ii) the requested borrowing date, which shall be a Business Day.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent of the contents thereof.  Unless the Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Revolving Lender) prior to 2:00 p.m. (Eastern time, in the case
of U.S. Swing Line Loans, or London time, in the case of Global Swing Line
Loans) on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. (Eastern time, in the case of U.S. Swing
Line Loans, or London time, in the case of Global Swing Line Loans) on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the applicable Borrower at its office by crediting
the account of such Borrower on the books of the Swing Line Lender in Same Day
Funds.
(c) Refinancing of Swing Line Loans.
(i)
The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Revolving Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Revolving Facility and the conditions set forth in Section 4.02.  The
Swing Line Lender shall furnish the Company with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan in
accordance with Section 2.16(c)) for the account of the Swing Line Lender at the
Administrative Agent’s Office for U.S. Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii)
If for any reason any Swing Line Loan cannot be refinanced by such a Borrowing
in accordance with Section 2.04(c)(i), the request for Base Rate Loans submitted
by the Swing Line Lender as set forth herein shall be deemed to be a request by
the Swing Line Lender that each of the Revolving Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)
If any Revolving Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Loan included in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv)
Each Revolving Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.
(i)
At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage thereof
in the same funds as those received by the Swing Line Lender.

(ii)
If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swing Line Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swing Line Lender.
(f) Payments Directly to Swing Line Lender.  The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
   2.05 Prepayments.
(a) Each Borrower may, upon notice from the Company to the Administrative Agent
(which notice may be in any form approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent)), at any time or from time to time
voluntarily prepay Term Loans and/or Revolving Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:30 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in U.S. Dollars,
(B) four Business Days (or five, in the case of prepayment of Loans denominated
in a Special Notice Currency) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in U.S. Dollars shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; and (iv) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage in respect of the relevant Facility.  If such
notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.17 and the repayment in full of any Non-Extending Lender pursuant
to Section 2.18(f), each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.  Each
prepayment of the outstanding Term Loans pursuant to this clause (a) shall be
applied to the principal repayment installments thereof in inverse order of
maturity.
(b) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent) (which notice may be in any form approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent)), at any
time or from time to time, voluntarily prepay Swing Line Loans in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
(Eastern time, in the case of U.S. Swing Line Loans, or London time, in the case
of Global Swing Line Loans) on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000 (or, as
applicable, the Alternative Currency Equivalent thereof) or, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(c) If for any reason (other than due to changes in currency exchange rates) the
Total Revolving Outstandings at any time exceed the Revolving Facility at such
time, the Borrowers shall immediately prepay Revolving Loans, Swing Line Loans
and L/C Borrowings and/or the Company shall, subject to Section 2.16(d), Cash
Collateralize L/C Obligations in an aggregate amount equal to such excess, and
such prepayments of Loans shall be applied first, to the Swing Line Loans, and
second, ratably to the outstanding Loans having such Interest Periods as the
Company may specify or, if not so specified by the Company, as determined by the
Administrative Agent; provided that the Company shall not be required to Cash
Collateralize L/C Obligations pursuant to this Section 2.05(c) unless, after the
prepayment in full of the Loans the Total Revolving Outstandings exceed the
Revolving Facility then in effect.  The Administrative Agent may, at any time
and from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
actual (and not anticipated) results of further exchange rate fluctuations.
(d) If the Administrative Agent notifies the Company at any time that, due to
actual (and not anticipated) currency fluctuations affecting outstanding Loans
or Letters of Credit denominated in any Alternative Currencies, the Total
Revolving Outstandings at such time exceed an amount equal to 105% of the
Revolving Facility at such time, then, within three (3) Business Days after
receipt of such notice, the Borrowers shall prepay Revolving Loans, Swing Line
Loans and L/C Borrowings and/or the Company shall, subject to Section 2.16(d),
Cash Collateralize L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Revolving Facility then in effect; provided that the Company shall
not be required to Cash Collateralize L/C Obligations pursuant to this Section
2.05(d) unless after the prepayment in full of the Loans the Total Revolving
Outstandings exceed the Revolving Facility then in effect.  The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further actual exchange rate fluctuations. All
prepayments under this clause (d) shall be applied to outstanding Loans having
such Interest Periods as the Company may specify or, if not so specified by the
Company, as determined by the Administrative Agent.
With respect to clauses (c) and (d) of this Section, (x) within the parameters
of the applications set forth therein, prepayments under either such clause
shall be applied first to Base Rate Loans and then to Eurocurrency Rate Loans in
direct order of Interest Period maturities and (y) all prepayments under such
clauses shall be subject to Section 3.05, but otherwise without premium or
penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.
2.06 Termination or Reduction of Commitments.
(a) The Company may, upon notice to the Administrative Agent, terminate the
Revolving Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or
from time to time permanently reduce the Revolving Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:30 a.m. three
Business Days prior to the date of such termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce (A) the Revolving Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Revolving Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.
(b) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the Closing Date (immediately upon the making of the Term
Borrowing on such date).
(c) If after giving effect to any reduction or termination of Revolving
Commitments under this Section, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the Revolving Facility at such time, the Letter of Credit
Sublimit or the Swing Line Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.
(d) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Revolving Commitment under this Section.  Upon any reduction of the Revolving
Commitments, the Revolving Commitment of each Revolving Lender shall be reduced
by such Lender’s Applicable Revolving Percentage of such reduced amount. All
fees in respect of the Revolving Facility accrued until the effective date of
any termination of the Revolving Facility shall be paid on the effective date of
such termination.
    2.07 Repayment of Loans.
(a) Term Loans. The Company shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05), unless accelerated sooner pursuant to
Section 8.02:
Date
 
Amount
 
Each Quarterly Payment Date occurring during the period from (and including)
September 30, 2019 through (and including) September 30, 2020
 
$
1,562,500
 
Each Quarterly Payment occurring during the period from October 1, 2020 through
(and including) September 30, 2022
 
$
3,125,000
 
Each Quarterly Payment occurring during the period from October 1, 2022 and
thereafter
 
$
6,250,000
 
Maturity Date for Term Loans
 
The outstanding principal balance of the Term Loans
 



provided that (a) the final principal repayment installment of the Term Loans
shall be repaid on the Maturity Date for the Term Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date, (b) if any principal repayment installment to be made
by the Company (other than principal repayment installments on Eurocurrency Rate
Loans) shall come due on a day other than a Business Day, such principal
repayment installment shall be due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be and (c) if any principal repayment installment to be made by the Company
on a Eurocurrency Rate Loan shall come due on a day other than a Business Day,
such principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.
(b) Revolving Loans.  Each Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans made to such Borrower outstanding on such date.
(c) Swing Line Loans.  The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Facility.
    2.08 Interest.
(a) Subject to the provisions of clause (b) below, (i) each Eurocurrency Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for such Facility; (ii)
each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility; (iii) each
U.S. Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for the Revolving Facility and (iv) each Global
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the overnight
Eurocurrency Rate for Credit Extensions denominated in the applicable
Alternative Currency plus the Applicable Rate for the Revolving Facility.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)
If any amount (other than principal of any Loan) payable by any Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)
While any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(iv)
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each of the
dates and in the manner set forth below and as otherwise specified herein:
(i)
on the Maturity Date,

(ii)
with respect to any Eurocurrency Rate Loan, on the date of any payment or
prepayment, in whole or in part, of principal outstanding on such Eurocurrency
Rate Loan, on the principal amount so paid or prepaid,

(iii)
on that portion of any Loans that are declared due and owing pursuant to Section
8.02(b),

(iv)
as to any Loan other than a Base Rate Loan, on the last day of each Interest
Period applicable to such Loan; provided that, if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, interest shall be due and payable
on such Loan in arrears on the respective dates that fall every three months
after the beginning of such Interest Period; and

(v)
as to any Base Rate Loan (including a U.S. Swing Line Loan) and any Global Swing
Line Loan, the last Business Day of each March, June, September and December
(each a “Quarterly Payment Date”).

(d) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
    2.09 Fees.
(a) Facility Fee.  The Company shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a facility fee in U.S. Dollars equal to the Applicable Rate times
the actual daily amount of the Revolving Facility (or, if the Revolving Facility
has terminated, on the actual daily Outstanding Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations), regardless of usage, subject to
adjustment as provided in Section 2.17.  The facility fee shall accrue at all
times during the Availability Period (and thereafter so long as any Revolving
Loans, L/C Obligations or Swing Line Loans remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on each Quarterly Payment Date,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period (and, if applicable, thereafter on demand). 
The facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b) Other Fees.  (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in U.S. Dollars, fees in
the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
(ii)
Each Borrower shall pay to the Lenders, in U.S. Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

    2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b)
If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII.  The
Company’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder for a
period of two years from the date of such termination.

    2.11 Evidence of Debt.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records. 
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.
(b) In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Swing Line Loans and Letters of Credit.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
   2.12 Payments Generally; Administrative Agent’s Clawback.
(a) General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in U.S. Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  If, for any reason, any Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in U.S. Dollars in the U.S. Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in U.S. Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii)
Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if such Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice from the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this clause (b) shall be conclusive, absent manifest
error.
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f) Pro Rata Treatment.  Except to the extent otherwise provided herein: (i)
each Borrowing (other than Swing Line Borrowings) shall be made from the
Appropriate Lenders, each payment of fees payable to Lenders under Section 2.09
and Section 2.03 shall be made for account of the Appropriate Lenders, and each
termination or reduction of the amount of the Commitments shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Revolving Loans) or their respective Loans that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by a Borrower
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by a Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.
2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any of the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and sub-participations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:
(i)
if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)
the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14 Designated Borrowers.  (a)  Effective as of the date hereof, each of the UK
Borrowers, Wiley Germany, Wiley-VCH and Blackwell shall be a “Designated
Borrower” hereunder and may receive Loans for its account on the terms and
conditions set forth in this Agreement.
(b) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit F (a
“Designated Borrower Request and Assumption Agreement”).  The parties hereto
acknowledge and agree that, prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein, the Administrative Agent and
the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their sole
discretion, and a Beneficial Ownership Certification with respect to such
Applicant Borrower, as applicable, and Notes signed by such new Borrowers, in
either case to the extent any Lenders so require.  If the Administrative Agent
and all Lenders agree that an Applicant Borrower shall be entitled to receive
Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit G (a “Designated Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to receive Loans hereunder, on
the terms and conditions set forth herein, and each of the parties agrees that
such Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.
(c) Except as specifically provided herein, the Guaranteed Obligations of the
Company and each of the Borrowers shall be joint and several in nature (unless
such joint and several liability (i) shall result in adverse tax consequences to
any such Designated Borrower or (ii) is not permitted by any Law applicable to
such Designated Borrower, in which either such case, the liability of such
Designated Borrower shall be several in nature) regardless of which such Person
actually receives Credit Extensions hereunder or the amount of such Credit
Extensions received or the manner in which the Administrative Agent, the L/C
Issuer or any Lender accounts for such Credit Extensions on its books and
records. Notwithstanding anything contained to the contrary herein or in any
Loan Document (including any Designated Borrower Request and Assumption
Agreement), (i) no Designated Borrower that is a Foreign Subsidiary shall be
obligated with respect to any Guaranteed Obligations of the Company or of any
Domestic Subsidiary and (ii) the Guaranteed Obligations owed by a Designated
Borrower that is a Foreign Subsidiary shall be several and not joint with the
Guaranteed Obligations of the Company or of any Designated Borrower that is a
Domestic Subsidiary; provided that any liability by a German Obligor which is a
GmbH under German law for Obligations of any other Foreign Subsidiaries shall be
limited as set forth in Section 2.20.
The obligations of the UK Borrowers or any other UK Subsidiary that is a Loan
Party under this Section 2.14(c) do not apply to any liability to the extent
that it would result in this guarantee constituting unlawful financial
assistance within the meaning of Section 678 or 679 of the Companies Act 2006
(UK).
(d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder in the event the
Company notifies the Administrative Agent that such Loans are to be directly
disbursed to it.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.
(e) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.
    2.15 Increase in the Revolving Facility.
(a) Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Lenders), the
Company may from time to time request an increase in the Revolving Facility by
an amount (for all such requests) not exceeding $500,000,000 (an “Incremental
Facility”); provided that any such request for an Incremental Facility shall be
in a minimum amount of $50,000,000.  At the time of sending such notice, the
Company (in consultation with the Administrative Agent) shall specify the time
period within which each Revolving Lender is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice to the Lenders).
(b) Lender Elections to Increase.  Each Revolving Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Revolving Percentage of such requested
increase.  Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.
(c) Notification by Administrative Agent; Additional Revolving Lenders.  The
Administrative Agent shall notify the Company and each Revolving Lender of the
Lenders’ responses to each request made under this Section.  To achieve the full
amount of a requested increase and subject to the approval of the Administrative
Agent, the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld or delayed), the Company may also invite additional
Eligible Assignees to become Revolving Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel
(each, an “Additional Lender”).
(d) Effective Date and Allocations.  If the Revolving Facility is increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Company and the Revolving Lenders (including, if any, the Additional Lenders) of
the final allocation of such increase and the Increase Effective Date.
(e) Conditions to Effectiveness of Increase.  As a condition precedent to any
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party, dated as of the Increase Effective Date (in
sufficient copies for each Lender) and signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Company, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that, for purposes of this Section 2.15, the representations and
warranties contained in clauses (a) and (b) of Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, (B) no Default exists and (C) for the period of
the most recently completed four full fiscal quarters immediately preceding the
Increase Effective Date, the Company is in compliance with the covenants set
forth in Section 7.11, which certificate shall be prepared in good faith and in
a manner and using such methodology which is consistent with the most recent
financial statements delivered pursuant to Section 6.01 and the most recent
Compliance Certificate delivered pursuant to Section 6.02(a) and shall evidence
such compliance in reasonable detail.  The Company shall deliver or cause to be
delivered any other customary documents (including legal opinions, documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act and Beneficial Ownership Regulation) as reasonably requested by the
Administrative Agent or any Revolving Lender (including any Additional Lender)
in connection with any Incremental Facility.  The Borrowers shall prepay any
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Applicable Revolving
Percentages arising from any nonratable increase in the Revolving Facility under
this Section.
(f) Incremental Facility. Except as otherwise specifically set forth herein, all
of the other terms and conditions applicable to such Incremental Facility shall
be identical to the terms and conditions applicable to the Revolving Facility
(g) Conflicting Provisions.  This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
    2.16 Cash Collateral.
(a) Certain Credit Support Events.  Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing that has not been repaid, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Company shall, in each case, immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations.  At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, the L/C Issuer
or the Swing Line Lender, the Company shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).  Additionally, if the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds 105% of the Letter of Credit Sublimit then in effect, then within
three (3) Business Days after receipt of such notice, the Company shall provide
Cash Collateral for the Outstanding Amount of the L/C Obligations in an amount
not less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in segregated
blocked interest bearing deposit accounts at Bank of America, the interest on
which shall be for the account of the Company.  The Company, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent reasonably
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the relevant Defaulting Lender).
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Revolving Lender that is a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein and prior to
requiring the applicable Borrower to reimburse such specific L/C Obligations or
repay such specific Swing Line Loans.
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly,
together with all interest, if any, that has accrued on such amount, following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Revolving Lender (or, as appropriate, its assignee following
compliance with Section 10.06(b)(vi))) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided that (x)
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
    2.17 Defaulting Lenders.
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)
Waivers and Amendments.  That Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 10.01.

(ii)
Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)
Certain Fees.  Each Defaulting Lender (x) shall be entitled to receive fees
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Revolving Loans funded by it, and (2) its Applicable
Revolving Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the terms of this Agreement, as applicable
(and the Company shall (A) be required to pay to each of the L/C Issuer and the
Swing Line Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(h).  With respect
to any fee payable under Section 2.09(a) or any Letter of Credit Fee not
required to be paid to any Defaulting Lender, the Company shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer and the Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the L/C Issuer’s or the Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee

(iv)
Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Outstanding Amount of the Loans of such
Non-Defaulting Lender, plus such Non-Defaulting Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Non-Defaulting
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
to exceed such Non-Defaulting Lender’s Commitment.  Subject to Section 10.23, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)
Cash Collateral, Repayment of Swing Line Loans. If the reallocation described in
clause (a)(iv) of this Section cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure.  If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Revolving Commitments
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c) New Swing Line Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the L/C Issuer shall not be
required to issue, extend, increase, reinstate or renew any letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
    2.18 Extension of Maturity Date.
(a) Requests for Extension.  The Company may, by notice to the Administrative
Agent from time to time request an extension (each, an “Extension”) of the
maturity date of any Class of Loans and Commitments to the extended maturity
date specified in such notice. Such notice shall (i) set forth the date on which
such Extension is requested to become effective (which shall be not less than
ten (10) Business Days nor more than sixty (60) days after the date of such
Extension notice (or such longer or shorter periods as the Administrative Agent
shall agree in its sole discretion)) and (ii) identify the relevant Class of
Revolving Commitments and/or Loans to which such Extension relates. Each Lender
of the applicable Class shall be offered (an “Extension Offer”) an opportunity
to participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender of such Class pursuant to procedures established
by, or reasonably acceptable to, the Administrative Agent and the Company. If
the aggregate principal amount of the applicable Class of Revolving Commitments
or Loans in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of such Class of
Revolving Commitments or Loans, as applicable, subject to the Extension Offer as
set forth in the Extension notice, then the Revolving Commitments or Loans, as
applicable, of Lenders of the applicable Class shall be extended ratably up to
such maximum amount based on the respective principal amounts with respect to
which such Lenders have accepted such Extension Offer.
(b) Conditions Precedent.  The following shall be conditions precedent to the
effectiveness of any Extension: (i) no Default or Event of Default shall have
occurred and be continuing immediately prior to and immediately after giving
effect to such Extension, (ii) the representations and warranties set forth in
Article V and in each other Loan Document shall be deemed to be made and shall
be true and correct in all material respects on and as of the effective date of
such Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01, (iii) the L/C Issuer and the
Swing Line Lender shall have consented to any Extension of the Revolving
Commitments, to the extent that such Extension provides for the issuance or
extension of Letters of Credit or making of Swing Line Loans at any time during
the extended period, (iv) the terms of such Extended Revolving Commitments and
Extended Term Loans shall comply with clause (d) of this Section and (v) the
aggregate Total Credit Exposures of the Lenders that have agreed so to extend
the Maturity Date pursuant to this Section and the aggregate Total Credit
Exposures of the Additional Commitment Lenders shall be more than 50% of the
aggregate Total Credit Exposures of all Lenders in effect immediately prior to
the Existing Maturity Date.
(c) Additional Commitment Lenders.  The Company shall have the right to replace
each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) with, and add as “Revolving Lenders” or “Term Lenders”, as applicable,
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Lender”) as provided in Section 10.13; provided that each
of such Additional Commitment Lenders shall enter into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the existing Maturity Date, undertake a Revolving Commitment and/or Term
Commitment, as applicable (and, if any such Additional Commitment Lender is
already a Revolving Lender or Term Lender, its Commitment shall be in addition
to any other Commitment of such Lender hereunder on such date).
(d) Extension Terms.  The terms of each Extension shall be determined by the
Administrative Agent, the Company and the applicable Extending Lenders and set
forth in an amendment to this Agreement (an “Extension Amendment”); provided
that (i) the final maturity date of any Extended Revolving Commitment or
Extended Term Loan shall be no earlier than the maturity date of the Class of
Term Loans or Revolving Commitments being extended, respectively, (ii) there
shall be no scheduled amortization of the loans or scheduled reductions of
commitments under any Extended Revolving Commitments and (iii) the average life
to maturity of the Extended Term Loans shall be no shorter than the remaining
average life to maturity of the Class of Term Loans being extended and, (iv)
otherwise, the terms of the Extended Revolving Commitments or Extended Term
Loans, as applicable, shall be substantially identical to the terms set forth
herein.
(e) Conditions to Effectiveness of Extensions.  In connection with any
Extension, the Company, the Administrative Agent and each applicable Extending
Lender shall execute and deliver to the Administrative Agent an Extension
Amendment and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Extension. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension. Any
Extension Amendment may, without the consent of any other Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to implement the terms of any such Extension, including any amendments
necessary to establish Extended Revolving Commitments or Extended Term Loans as
a new Class or tranche of Revolving Commitments or Term Loans, as applicable,
and such other technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Company in connection
with the establishment of such new Class or tranche (including to preserve the
pro rata treatment of the extended and non-extended Classes or tranches and to
provide for the reallocation of Revolving Exposure upon the expiration or
termination of the commitments under any Class or tranche), in each case on
terms consistent with this Section.
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
    2.19 Designated Lenders.  Each of the Administrative Agent, the L/C Issuer,
the Swing Line Lender  and each Lender at its option may make any Credit
Extension or otherwise perform its obligations hereunder through any Lending
Office (each, a “Designated Lender”); provided that any exercise of such option
shall not affect the obligation of such Borrower to repay any Credit Extension
in accordance with the terms of this Agreement. Any Designated Lender shall be
considered a Lender; provided that designation of a Designated Lender is for
administrative convenience only and does not expand the scope of liabilities or
obligations of any Lender or Designated Lender beyond those of the Lender
designating such Person as a Designated Lender as provided in this Agreement.
    2.20 German Obligor Limitations.1
(a) Limitation.  The Administrative Agent agrees to restrict the enforcement of
the liability by a German Obligor for Obligations of any other Foreign
Subsidiaries if and to the extent that (i) the relevant payments are applied in
satisfaction of any liabilities of the respective German Obligor's direct or
indirect shareholder(s) (upstream) or any entity affiliated to such shareholder
(verbundenes Unternehmen) within the meaning of section 15 of the German Stock
Corporation Act (Aktiengesetz) (cross-stream) (other than the liabilities of any
of the respective German Obligor's subsidiaries and, for the avoidance of doubt,
the German Obligor's own liabilities) and (ii) such payments under the guarantee
would cause the amount of the respective German Obligor’s net assets
(Reinvermögen), as adjusted pursuant to the following provisions, to fall below
the amount of its registered share capital (Stammkapital) (Begründung einer
Unterbilanz) or to increase any already existing capital impairment (Vertiefung
einer Unterbilanz) in violation of sections 30 and 31 of the German Limited
Liability Company Act (GmbHG), (each such event is hereinafter referred to as a
“Capital Impairment”).
For the purposes of the calculation of a Capital Impairment, the following
balance sheet items shall be adjusted as follows:
(i)
the amount of any increase of the respective German Obligor's registered share
capital after the date of this Agreement that has been effected without prior
written consent of the Administrative Agent shall be deducted from the
respective German Obligor's registered share capital;

(ii)
loans provided to the respective German Obligor by any member of the group shall
be disregarded if and to the extent such loans are subordinated or are
considered subordinated by operation of law and such loans are not shown in the
balance sheet as liability of the respective German Obligor; and

(iii)
loans or other contractual liabilities incurred in violation of the provisions
of the Loan Documents shall be disregarded.

(b) Disposal of Relevant Assets. In a situation where the respective German
Obligor would not have sufficient assets to maintain its registered share
capital after satisfaction (in whole or in part) of the relevant demand, such
German Obligor shall dispose of all assets, to the extent legally permitted,
which are not necessary for its business (nicht betriebsnotwendig) on market
terms where the relevant assets are shown in the balance sheet of such German
Obligor with a book value which is significantly lower than the market value of
such assets, unless such disposal would not be commercially justifiable,
provided that the Administrative Agent consents to the fact that a disposal
would not be commercially justifiable.
(c) Management Notification/Auditor’s Determination. (i) The limitation pursuant
to this Section 2.20 shall apply, subject to the following requirements, if
following a notice by the Administrative Agent that it intends to enforce any
liability by a German Obligor for Obligations of any other Foreign Subsidiaries,
the respective German Obligor notifies the Administrative Agent (“Management
Notification”) within ten (10) days after receipt of the relevant notice that a
Capital Impairment would occur (setting out in reasonable detail to what extent
a Capital Impairment would occur and providing prima facie evidence that a
realization or other measures undertaken in accordance with the mitigation
provisions set out above would not prevent such Capital Impairment).
(ii)
If the Management Notification is contested by the Administrative Agent, the
Administrative Agent shall nevertheless be entitled to enforce the liability by
the respective German Obligor for Obligations of any other Foreign Subsidiaries
up to such amount, which is, based on the Management Notification, undisputed
between itself and the respective German Obligor. In relation to the amount
which is in dispute, the respective German Obligor undertakes (at its own cost
and expense) to arrange for the preparation of a balance sheet by its auditors
in order to have such auditors determine whether (and if so, to what extent) any
payment under this Agreement would cause a Capital Impairment (the “Auditor’s
Determination”). The Auditor’s Determination shall be prepared, taking into
account the adjustments set out above in relation to the calculation of a
Capital Impairment, by applying the generally accepted accounting principles
applicable from time to time in Germany (Grundsätze ordnungsmäßiger Buchführung)
based on the same principles and evaluation methods as consistently applied by
such German Obligor in the preparation of its financial statements, in
particular in the preparation of its most recent annual balance sheet, and
taking into consideration applicable court rulings of German courts. The
respective German Obligor shall provide the Auditor’s Determination to the
Administrative Agent within thirty (30) days from the date on which the
Administrative Agent contested the Management Notification in writing. The
Auditor’s Determination shall be binding on the respective German Obligor and
the Administrative Agent.

(iii)
If, and to the extent that, any liability by a German Obligor for Obligations of
any other Foreign Subsidiaries has been enforced without regard to the
limitation set forth in Section 2.20 because the amount of the available net
assets pursuant to the Auditor’s Determination is lower than the amount stated
in the Management Notification, the Administrative Agent shall upon written
demand of the respective German Obligor to the Administrative Agent repay any
amount (if and to the extent already paid to the Administrative Agent) up to and
including the amount calculated in the Auditor’s Determination as of the date
the demand to enforce the liability for Obligations of another Foreign
Subsidiary under this Agreement was made and in accordance with Section
2.20(c)(ii) above, provided such demand for repayment is made to the
Administrative Agent within 6 months (Ausschlussfrist) from the date a liability
by a German Obligor for Obligations of another Foreign Subsidiary has been
enforced.

(iv)
If pursuant to the Auditor’s Determination the amount of the available net
assets is higher than set out in the Management Notification, the Administrative
Agent shall be entitled to enforce into such available net assets accordingly.

(d) Exceptions. Notwithstanding the above, the limitations pursuant to this
Section 2.20 shall not apply:
(i)
if, at the time of the enforcement of a liability by a German Obligor for
Obligations of another Foreign Subsidiary, or after such enforcement, and to the
extent that the limitations set out in Section 2.20(a) are (due to a change in
law or applicable court rulings of a higher regional court (Oberlandesgericht)
or the Federal Court of Justice (Bundesgerichtshof)) no longer required in order
to protect the managing director(s) of the respective German Obligor from being
personally liable for such obligation according to section 31 of the German
Limited Liability Companies Act (GmbH-Gesetz); or

(ii)
if the respective German Obligor is party as dominated entity (beherrschtes
Unternehmen) of a domination agreement (Beherrschungsvertrag) and/or a profit
and loss transfer agreement (Gewinnabführungsvertrag) pursuant to section 30
para 1 sentence 2 of the German Limited Liability Company Act (GmbHG); or

(iii)
if a German Obligor has a recourse right (Rückgriffsanspruch) pursuant to
section 30 para 1 sentence 2 of the German Limited Liability Company Act
(GmbHG), towards its direct or indirect shareholder(s) (upstream) or any entity
affiliated to such shareholder (verbundenes Unternehmen) within the meaning of
section 15 of the German Stock Corporation Act (Aktiengesetz) (cross-stream)
which is fully recoverable (werthaltig); or

(iv)
for so long as the respective German Obligor fails to deliver the Management
Notification and/or the Auditor’s Determination pursuant to Section 2.20(c); or

(v)
to any amounts borrowed under the Loan Documents to the extent the proceeds of
such borrowing are on-lent to a German Obligor or its Subsidiaries to the extent
that any amounts so on-lent are still outstanding at the time the relevant
demand is made against the respective German Obligor and the repayment of such
loans as a result of such on-lending is not prohibited by operation of law.

(e) GmbH & Co. KGaA. The provisions of this Section 2.20 shall apply to a
partnership limited by shares with a limited liability company as its general
partner (GmbH & Co. KGaA) mutatis mutandis, provided that any Capital Impairment
shall be determined in relation to the general partner.
ARTICLE III.


TAXES, YIELD PROTECTION AND ILLEGALITY
   3.01 Taxes.  For purposes of this Section 3.01, the term “Laws” includes
FATCA and the term “Lender” includes the L/C Issuer.
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that, if the applicable
Borrower shall be required by applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.
(b) Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
clause (a) above, each Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.
(c) Indemnification by the Borrowers.  (i) Each Borrower shall indemnify the
Administrative Agent and each Lender, within 15 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to a Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
(ii)
Each Lender shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 15 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrowers or the Administrative
Agent) incurred by or asserted against a Borrower or the Administrative Agent by
any Governmental Authority as a result of the failure by such Lender to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to a Borrower or the Administrative
Agent pursuant to clause (e).  Each Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).  The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of a Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
(i)
duly completed copies of IRS Form W-8BEN or W-8BEN-E (as applicable) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii)
duly completed copies of IRS Form W-8ECI,

(iii)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of  IRS Form W-8BEN or W-8BEN-E (as
applicable), or

(iv)
any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Company to determine the withholding or deduction
required to be made.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction.  Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such  claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for taxes from amounts
payable to such Lender.  Additionally, each of the Borrowers shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any  relevant
taxing authorities under the Laws of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, any Lender that is a U.S. Person as such term is
defined in Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed  copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.
(f) HM Revenue & Customs Double Taxation Treaty Passport Scheme.  Nothing in
clause (e) above shall require a Foreign Lender to (i) register under the HM
Revenue & Customs Double Taxation Treaty Passport Scheme, (ii) apply the HM
Revenue & Customs Double Taxation Treaty Passport Scheme to any Loan if it has
so registered, or (iii) file Treaty forms if it has included an indication to
the effect that it wishes the HM Revenue & Customs Double Taxation Treaty
Passport Scheme to apply to this Agreement in accordance with this clause.
A Treaty Lender which becomes a party or otherwise agrees to make a new Loan to
a UK Borrower on the day on which this Agreement is entered into which holds a
passport under the HM Revenue & Customs Double Taxation Treaty Passport Scheme,
and which then wishes such scheme to apply to this Agreement, shall notify such
UK Borrower and the Administrative Agent in writing to that effect (for the
benefit of the Administrative Agent and without liability to any Borrower) by
including its scheme reference number and its jurisdiction of tax residence in
such written notice.  Where a Lender provides such a notice, the applicable UK
Borrower shall, to the extent that such Lender is a Lender under a Loan made
available to such UK Borrower, file a duly completed form DTTP2 in respect of
such Lender with HM Revenue & Customs within 30 Business Days of the date of
this Agreement (or, if later, the date of the first Loan made by the Lender
pursuant to this Agreement) and shall promptly provide the Lender with a copy of
such filing.
A new Lender under an Assignment and Assumption which is a Treaty Lender that
holds a passport under the HM Revenue & Customs Double Taxation Treaty Passport
Scheme, and which then wishes the HM Revenue & Customs Double Taxation Treaty
Passport Scheme to apply to this Agreement, shall include an indication to that
effect (for the benefit of the Administrative Agent and without liability to any
Borrower) in the Assignment and Assumption which it executes by including its
scheme reference number and its jurisdiction of tax residence in such Assignment
and Assumption. Where a new Lender includes such an indication in the relevant
Assignment and Assumption, the applicable UK Borrower(s) shall, to the extent
that such new Lender becomes a Lender under a Loan which is made available to
such UK Borrower(s), file a duly completed form DTTP2 in respect of such Lender
with HM Revenue & Customs within 30 Business Days of date of the Assignment and
Assumption and shall promptly provide such Lender with a copy of such filing.
If a Lender has not included an indication to the effect that it wishes the HM
Revenue & Customs Double Taxation Treaty Passport Scheme to apply to this
Agreement in accordance with this clause, no Borrower shall file any form
relating to the HM Revenue & Customs Double Taxation Treaty Passport Scheme in
respect of such Lender’s Commitment(s) or its participation in any Loan.
(g) Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This clause shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.
(h) FATCA.  If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) and 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent, at the time or
times prescribed by law and at such other time or times reasonably requested by
the Company or the Administrative Agent, such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for the purposes of this clause (h), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under the FATCA, from and after the Closing Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
3.02 Illegality.
(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, U.S. Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in U.S. Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in U.S. Dollars, convert all such Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.
(b) If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer
or any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund, hold a commitment or maintain its
participation in any Loan or Letter of Credit or (iii) issue, make, maintain,
fund or charge interest or fees with respect to any Credit Extension to any
Designated Borrower who is organized under the laws of a jurisdiction other than
the United States, a State thereof or the District of Columbia, such Person
shall promptly notify the Administrative Agent, then, upon the Administrative
Agent notifying the Company, and until such notice by such Person is revoked,
any obligation of such Person to issue, make, maintain, fund or charge interest
or fees with respect to any such Credit Extension shall be suspended, and to the
extent required by applicable Laws, cancelled. Upon receipt of such notice, the
Loan Parties shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law), (B) to the extent
applicable to the L/C Issuer, Cash Collateralize that portion of applicable L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized and (C) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.
3.03 Inability to Determine Rates.
(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in U.S. Dollars or an Alternative Currency) are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, or (B) (1) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in U.S. Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan, and (2)
the circumstances described in Section 3.03(c)(i) do not apply, including, in
each case with respect to clauses (A) and (B), as a result of a fundamental
change in the foreign exchange or interbank markets with respect to an
Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to clause (i) above,
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason  the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent, in consultation with the Company and the Required Lenders,
may establish an alternative interest rate for the Impacted Loans,  in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (i) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
section, (ii) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Company that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.
(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Sections 3.01(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or Required Lenders
(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Company unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
(d) If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (ii) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (ii)) in the amount specified
therein.
(e) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
(f) For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
   3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
(a) Increased Costs Generally.  If any Change in Law shall:
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or the L/C Issuer;

(ii)
subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii)
impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to liquidity or
capital adequacy), then from time to time the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in clause
(a) or (b) of this Section and delivered to the Company shall be conclusive
absent manifest error.  The Company shall pay (or cause the applicable
Designated  Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 15 days after receipt
thereof.
(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e) Additional Reserve Requirements.  The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i)  as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided that the Company shall have received at least 15 days prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender.  If a Lender fails to give notice 15 days prior to the
relevant date on which interest is payable on such Loan, such additional
interest or costs shall be due and payable 15 days from receipt of such notice.
(f) Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory Costs
directly attributable to the Obligations held by such Lender or L/C Issuer, then
from time to time the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
Mandatory Costs. Such amount shall be expressed as a percentage rate per annum
and shall be payable on the full amount of the applicable Obligations held by
such Lender or L/C Issuer.
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense (other than lost
profits) incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract.  The Company shall also
pay (or cause the applicable Designated Borrower to pay) any reasonable and
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
    3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to a Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of such Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Company hereby agrees to
pay (or to cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.
(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Company may replace such Lender in accordance with Section 10.13.
3.07 Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
ARTICLE IV.


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)
executed counterparts of this Agreement and the Guaranties, sufficient in number
for distribution to the Administrative Agent, each Lender and the Company;

(ii)
Notes executed by the Borrowers in favor of each Lender requesting Notes;

(iii)
certificates executed by a secretary, assistant secretary or equivalent of each
Loan Party, which certify and attach true and complete copies of the
Organization Documents of each Loan Party, resolutions of its board of directors
or equivalent governing body and incumbency of signatories (or equivalents) to
the Loan Documents;

(iv)
such customary documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized,
incorporated or formed (as applicable), and that each Loan Party is validly
existing and in good standing and is qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect;

(v)
a favorable opinion of each of (A) McCarter & English, LLP, counsel to the Loan
Parties, and (B) internal U.S. counsel to the Loan Parties, in each case
addressed to the Administrative Agent and each Lender;

(vi)
a favorable opinion of internal United Kingdom counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender;

(vii)
a favorable opinion of internal German counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender;

(viii)
a certificate of a Responsible Officer of the Company either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of the Loan Documents to which it is a party, if any, and
certifying that such consents, licenses and approvals are in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(ix)
a certificate signed by a Responsible Officer of the Company certifying that (A)
the conditions specified in Sections 4.02(a) and (b) have been satisfied; (B)
with respect to the Company and its Subsidiaries, there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; and (C) there is no action, suit, investigation or
proceeding pending or, to the knowledge of the Company, threatened in any court
or before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect; and

(x)
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) (i) Upon the reasonable request of any Lender made at least ten (10) days
prior to the Closing Date, each Loan Party shall have provided to such Lender,
and such Lender shall be reasonably satisfied with, the Patriot Act Disclosures
so requested, and (ii) at least five (5) days prior to the Closing Date, any
Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Loan Party; and
(c) Any fees required to be paid on or before the Closing Date shall have been
paid.
(d) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date and required to be paid or
reimbursed by the Company pursuant to Section 10.04(a), plus such additional
amounts of such fees, charges and disbursements as shall constitute the
Administrative Agent’s reasonable estimate of such fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Company and the Administrative Agent).
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:
(a) The representations, warranties and certifications of the Borrowers
contained in Article V and of each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith shall be true and correct (i) in the case of
representations and warranties not qualified by references to “materiality” or a
Material Adverse Effect, in all material respects and (ii) otherwise, in all
respects, in each case with the same effect as if then made (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date (x) in the case of
representations and warranties not qualified by references to “materiality” or a
Material Adverse Effect, in all material respects and (y) otherwise, in all
respects), and except that for purposes of this Section 4.02, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.
(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.
(f) There shall be no impediment, restriction, limitation or prohibition imposed
under Law or by any Governmental Authority, as to the proposed financing under
this Agreement or the repayment thereof or as to rights created under any Loan
Document or as to application of the proceeds of the realization of any such
rights.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in clauses (a) and (b) of Section 4.02
have been satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.


REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01 Existence, Qualification and Power.  Each Loan Party and each Subsidiary
thereof (a) is duly organized, incorporated or formed (as applicable), validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any security issued by any Loan Party or any
material Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.  The Company and each of its Subsidiaries is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or (b) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents, except for the authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect.
5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditor’s
rights generally or by equitable principles relating to enforceability.
    5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event; Solvency.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.
(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated January 31, 2019, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  There is no material indebtedness or other liabilities (including
liabilities for taxes, material commitments and Indebtedness), direct or
contingent, of the Company and its consolidated Subsidiaries that has not been
disclosed in the financial statements referred to above in this clause (b) as of
the date of such financial statements.
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
(d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred.
(e) Each Loan Party, individually and together with its Subsidiaries on a
consolidated basis, both before and after giving effect to the Credit Extensions
with respect to which this representation and warranty is being made, is
Solvent.
(f) The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Company’s reasonable good faith estimate of its future financial performance.
5.06 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or any of its Subsidiaries or against any of their properties or
revenues (a) that purport to affect or pertain to this Agreement or any other
Loan Document or (b) that are reasonably likely to be determined adversely to
the Company or the applicable Subsidiary and that, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
5.07 No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08 Ownership of Property; Liens.  Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.
5.09 Environmental Compliance.  The Company and its Subsidiaries have reasonably
concluded that existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.10 Insurance.  The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.
5.11 Taxes.  The Company and its Subsidiaries have filed all Federal, material
state and other material tax returns and reports required to be filed, and have
paid all Federal, material state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against the Company or any Subsidiary that would, if
made, have a Material Adverse Effect.  Neither any Loan Party nor any of its
Subsidiaries is party to any tax sharing agreement.
5.12 ERISA Compliance.
(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state laws, except as to any non-compliance, whether
individually or in the aggregate, which could not be reasonably expected to
cause a Material Adverse Effect.  Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and that the trust related thereto
has been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS.  To the best knowledge of the Company, nothing has
occurred that could reasonably be expected to prevent or cause the loss of such
tax-qualified status.
(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or  lawsuits, or action by any U.S. Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no material premium payments which have
become due that are unpaid; (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the PBGC, and
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan, in each case, with respect to the foregoing clauses
(i) through (vi), that has resulted, or could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.
(d) With respect to each material employee benefit scheme or arrangement
mandated by a government other than the United States (a “Foreign Government
Scheme or Arrangement”) and with respect to each material employee benefit plan
maintained by or contributed to any Loan Party or any Subsidiary of any Loan
Party that is not subject to United States law (a “Foreign Plan”):
(i)
any employer and employee contributions required by Law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

(ii)
the fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance or the book
reserve established for any Foreign Plan (including, in respect of any Foreign
Plan of a UK Subsidiary, any deficit incorporated in the accounts of such UK
Subsidiary in accordance with Financial Reporting Standard 17 of the Accounting
Standards Board), together with any accrued contributions, is sufficient to
procure or provide for the accrued benefit obligations, as of the date hereof,
with respect to all current and former participants in such Foreign Plan
according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and

(iii)
each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities.

(e) In the case of each UK Subsidiary:
(i)
other than in relation to the John Wiley & Sons Limited Retirement Benefits
Scheme, neither it nor any of its Subsidiaries is or has at any time been an
employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004 (UK))
of an occupational pension scheme which is not a money purchase scheme (both
terms as defined in the Pensions Schemes Act 1993); and

(ii)
other than in relation to the John Wiley & Sons Limited Retirement Benefits
Scheme, neither it nor any of its Subsidiaries is or has at any time been
“connected” with or an “associate” of (as those terms are used in Sections 38
and 43 of the Pensions Act 2004 (UK)) such an employer.

(f) As of the Closing Date, the Company is not and will not be using “plan
assets” (within the meaning of Section 3(42) of ERISA or otherwise) of any
employee benefit plan maintained by or (assuming the representations in
contributed to by any Loan Party or any ERISA Affiliate with respect to the
Company’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement.
5.13 Subsidiaries; Equity Interests.  As of the Closing Date, the Company has no
Material Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Material
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or a Subsidiary in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens, options to purchase or similar
rights.  As of the Closing Date, no Loan Party has any equity investments in any
other corporation or entity other than those specifically disclosed in Part (b)
of Schedule 5.13.  Set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation.  The copy of each Organization Document of each Loan Party and
each amendment thereto provided pursuant to Section 4.01(a)(iii) is a true and
correct copy of such Organization Document, each of which is valid and in full
force and effect.
 q   5.14 Margin Regulations; Investment Company Act; EEA Financial
Institutions.
(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  No proceeds of any Loan
will be used to purchase or carry margin stock (in contravention of Regulation
X).
(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
(c) None of the Company nor any other Loan Party is an EEA Financial
Institution.
5.15 Disclosure.
(a) The Company has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
(b) As of the Closing Date, to the best knowledge of the Company, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.
5.16 Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17 Intellectual Property; Licenses, Etc.  The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
To the best knowledge of the Company, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any Subsidiary infringes upon any
rights held by any other Person.  No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Company, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
5.18 Liens.  There are no Liens of any nature whatsoever on any properties of
the Company or any of its Subsidiaries other than Liens permitted under Section
7.01.
5.19 Absence of Undisclosed Liabilities.  There are no material liabilities of
the Company and its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, other than those
liabilities provided for or disclosed in the most recently delivered financial
statements or those liabilities that have been disclosed in the Schedules
hereto.
5.20 Representations as to Foreign Obligors.  Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized, incorporated, and existing (as applicable) in respect of its
obligations under the Applicable Foreign Obligor Documents.
(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized,
incorporated and existing (as applicable) for the enforcement thereof against
such Foreign Obligor under the Laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents (provided that, with respect to Germany, a
certified German translation might be required for the enforcement and the
admissibility in evidence).  It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized, incorporated and existing (as applicable) or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized,
incorporated and existing (as applicable) either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Administrative Agent.
(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized, incorporated and existing (as applicable), not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).
(e) The choice of governing law of the Loan Documents will be recognized and
enforced in each jurisdiction in which a Foreign Obligor is organized,
incorporated and existing (as applicable).  Any judgment obtained in relation to
a Loan Document in the jurisdiction of the governing law of such Loan Document
will be recognized and enforced in each jurisdiction a Foreign Obligor is
organized, incorporated and existing (as applicable).
(f) In the case of WEIHL, each UK Borrower and each other UK Subsidiary that is
a Loan Party (other than Crossknowledge Group Limited), for the purposes of
Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May
2015 on insolvency proceedings (recast) (the “Regulation”), its center of main
interest (as that term is used in Article 3(1) of the Regulation) is situated in
England and Wales and it has no “establishment” in any other jurisdiction.
(g) In the case of Wiley Germany, Wiley-VCH, Blackwell and each other German
Obligor, for the purposes of the Regulation, its center of main interest (as
that term is used in Article 3(1) of the Regulation) is situated in Germany and
it has no “establishment” (as that term is used in Article 2(10) of the
Regulations) in any other jurisdiction.
(h) With respect to each Foreign Borrower, under the Laws of the jurisdiction in
which such Borrower is incorporated, it is not necessary that the Loan Documents
be filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to the Loan Documents or the transactions contemplated by the Loan
Documents.
5.21 OFAC; Anti-Money Laundering; Anti-Terrorism, Etc.  No Loan Party, nor any
Subsidiary, nor, to the knowledge of the Loan Parties and their Subsidiaries,
any director, officer, employee, agent, Affiliate or representative thereof, is
an individual or entity that is, or is owned or controlled by one or more
individuals or entities that are (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals or
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List, or any similar list enforced by any other relevant sanctions authority;
(iii) located, organized, incorporated, or resident in a Designated Jurisdiction
or (iv) in violation of any Laws relating to money laundering or terrorism,
including, without limitation, the Patriot Act. The Company and its Subsidiaries
have conducted their businesses in compliance in all material respects with all
applicable Sanctions and applicable Laws relating to money laundering or
terrorism and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such Sanctions and Laws.  This Section 5.21
shall not apply to the extent that compliance will result in a violation of, or
conflict with, or liability under, section 7 of the German Foreign Trade
Ordinance (Außenwirtschaftsverordnung) (in connection with section 4 para 1 no 3
Foreign Trade Law (Außenwirtschaftsgesetz)) or European Union Regulation (EC) No
2271/96.
5.22 Anti-Corruption Laws.   The Company and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in the same or other jurisdictions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.  This Section 5.22 shall not apply to the
extent that compliance will result in a violation of, or conflict with, or
liability under, section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) (in connection with section 4 para 1 no 3 Foreign
Trade Law (Außenwirtschaftsgesetz)) or European Union Regulation (EC) No
2271/96.
ARTICLE VI.



AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
6.01 Financial Statements.  Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (commencing with the fiscal year ended April 30,
2019), a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by (i) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and (ii) an attestation report of such
Registered Public Accounting Firm as to the Company’s internal controls pursuant
to Section 404 of Sarbanes-Oxley expressing a conclusion to which the Required
Lenders do not object;
(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ended July 31, 2019), a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Company’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and
(c) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (commencing with the fiscal year ended April 30,
2020), forecasts prepared by management of the Company, in form satisfactory to
the Administrative Agent and the Required Lenders, of consolidated balance
sheets and statements of income or operations and cash flows of the Company and
its Subsidiaries on an annual basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02 Certificates; Other Information.  Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;
(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(d) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
(e) promptly, and in any event within 15 days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
material inquiry by such agency regarding financial or other operational results
of any Loan Party or any Subsidiary thereof; and
(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent if the Administrative Agent requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent and (ii) the Company shall
notify the Administrative Agent (by facsimile or electronic mail) of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.  Any information received by the
Administrative Agent pursuant to Section 6.01 or 6.03, or this Section 6.02
shall be promptly delivered to the Lenders by the Administrative Agent.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”).  Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”.
6.03 Notices.  Promptly notify the Administrative Agent:
(a) of the occurrence of any Default;
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(c) of the occurrence of any ERISA Event or Foreign Plan Event;
(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to Section 2.10(b); and
(e) of the occurrence of any Internal Control Event.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04 Payment of Obligations.  Pay and discharge, as the same shall become due
and payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property if not
permitted under Section 7.01; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, except to the extent that failure to
pay such Indebtedness, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.07 Maintenance of Insurance.  Maintain, with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.
6.08 Compliance with Laws.  Comply in all respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09 Books and Records.  Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be.
6.10 Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers having direct knowledge or responsibility of the
subject matter, provided, however, that such visits, inspections or examinations
will be made at a reasonable time during normal business hours with due regard
for, and minimal disruption of, the business of the Company and its
Subsidiaries, and will not (a) be at the expense of the Company, (b) occur more
frequently than once in any 12-month period and (c) be made without reasonable
prior notice to the Company; provided further that, when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.
6.11 Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to
refinance existing debt obligations of the Company under the Existing Credit
Agreement, (b) to finance Permitted Acquisitions and (c) for working capital,
capital expenditures and other lawful corporate purposes.
6.12 Approvals and Authorizations.  Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized, incorporated and existing (as applicable), and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents.
6.13 Covenant to Guarantee Obligations.  Upon any Person becoming a Material
Subsidiary of the Company (directly or indirectly) subsequent to the Closing
Date, whether by Permitted Acquisition or otherwise, and upon any Person
becoming a Designated Borrower (unless such Designated Borrower has already
taken the actions described below), then the Company shall, at the Company’s
expense:
(a) within 20 Business Days after such event, cause such Material Subsidiary or
Designated Borrower, as the case may be, and cause each direct and indirect
parent of such Material Subsidiary or Designated Borrower, as the case may be,
(if it has not already done so) to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
(and Subsidiaries’, as applicable) obligations under the Loan Documents, (with
respect to a German Obligor existing as a GmbH or GmbH & Co. KGaA with the
limitations as specified under Section 2.14(c)).
(b) within 60 days after such event, deliver to the Administrative Agent, upon
the request of the Administrative Agent in its sole discretion, a signed copy of
a favorable opinion, addressed to the Administrative Agent and the Lenders, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (a) above, and as to such other matters as the
Administrative Agent may reasonably request.
Notwithstanding anything to the contrary in any Loan Document, (i) no Subsidiary
that is a CFC (or a Subsidiary that is held directly or indirectly by a CFC)
shall be required to guarantee the Obligations of the Company or its Domestic
Subsidiaries if such guaranty results in material adverse tax consequences for
the Company and its Consolidated Subsidiaries, taken as a whole, and (ii) no UK
Subsidiary shall be required to guarantee the Obligations to the extent that
doing so would violate the provisions of Section 151 of the United Kingdom
Companies Act 1985.
6.14 Further Assurances.  Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, correct any material defect or
error that may be discovered in any Loan Document or in the execution or
acknowledgment thereof.
6.15 Anti-Corruption Laws; Anti-Terrorism Laws, Etc. Conduct its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the
Patriot Act, the UK Bribery Act 2010 and other similar anti-corruption,
anti-money laundering, anti-terrorism legislation in other jurisdictions and
with all applicable Sanctions, and maintain policies and procedures designed to
promote and achieve compliance with such laws and Sanctions.  This Section 6.15
shall not apply to the extent that compliance will result in a violation of, or
conflict with, or liability under, section 7 of the German Foreign Trade
Ordinance (Außenwirtschaftsverordnung) (in connection with section 4 para 1 no 3
Foreign Trade Law (Außenwirtschaftsgesetz)) or European Union Regulation (EC) No
2271/96.
ARTICLE VII.

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a) Liens pursuant to any Loan Document;
(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the principal amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 45 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person (provided that
neither the aggregate fair market value of the property encumbered by Liens
described in clause (g) below and this clause (d), nor the aggregate amount of
the Indebtedness and other obligations secured thereby, shall exceed
$150,000,000);
(e) with respect to German Obligors, customary retention of title arrangements
(Eigentumsvorbehalte) arising in the ordinary course of business and pledges in
favor of account banks pursuant to their general terms and conditions
(Allgemeine Geschäftsbedingungen) with respect to bank accounts;
(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (provided that neither the aggregate fair market
value of the property encumbered by Liens described in clause (d) above and this
clause (g), nor the aggregate amount of the Indebtedness and other obligations
secured thereby, shall exceed $150,000,000);
(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
(j) Liens securing Indebtedness permitted under Section 7.03(f) (provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition);
(k) Liens on property or assets of any Foreign Subsidiary that is not a Loan
Party (or a Subsidiary thereof) securing Indebtedness of such Foreign Subsidiary
(provided that (x) neither the aggregate fair market value of the property
encumbered by Liens described in this clause (k), nor the aggregate amount of
the Indebtedness and other obligations secured thereby, shall exceed the
Threshold Amount and (y) no such Indebtedness shall be in favor of a Loan
Party);
(l) Liens arising from the granting (in the ordinary course of business of the
Company or any Subsidiary) of leases, licenses, subleases or sublicenses to
enter into or use any asset of the Company or such Subsidiary to any Person that
do not (i) interfere in any material respect with the business of the Company or
such Subsidiary or materially detract from the value of the relevant assets of
the Company or such Subsidiary or (ii) secure any Indebtedness;
(m) Liens on accounts receivable Disposed of in accordance with Section 7.05(f);
(n) Liens arising as a matter of law or created in the ordinary course of
business in the nature of (i) normal and customary rights of setoff and banker’s
liens upon deposits of cash in favor of banks or other depository institutions
and (ii) Liens securing reasonable and customary fees for services in favor of
banks, securities intermediaries or other depository institutions; and
(o) other Liens on property of the Company or any of its Subsidiaries (provided
that neither the aggregate fair market value of the property encumbered by Liens
described in this clause (o), nor the aggregate amount of the Indebtedness and
other obligations secured thereby, shall exceed $150,000,000).
7.02 Investments.  Make any Investments, except
(a) Investments held by the Company or such Subsidiary in the form of cash
equivalents;
(b) advances to officers, directors and employees of the Company and its
Subsidiaries in an aggregate amount not to exceed $30,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c) (i) Investments by the Company and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Company and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Company that are not Loan Parties in other Subsidiaries that
are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
invested from the date hereof not to exceed $100,000,000;
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e) Investments in respect of Guarantees permitted by Section 7.03;
(f) Investments existing on the date hereof (other than those referred to in
Section 7.02(c)(i)) and set forth on Schedule 7.02;
(g) Investments in respect of Permitted Acquisitions; and
(h) other Investments not exceeding $400,000,000 in the aggregate in any fiscal
year of the Company.
7.03 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Company and its Subsidiaries or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
(c) (i) Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Company or any Subsidiary
Guarantor, and (ii) Guarantees of any Subsidiary that is not a Subsidiary
Guarantor in respect of Indebtedness otherwise permitted hereunder of the
Company or any other Subsidiary, so long as, in the case of any such Subsidiary
that provides a Guarantee in respect of Indebtedness of the Company or any other
Loan Party, such Subsidiary provides a Guarantee in respect of the Obligations,
which Guarantee shall rank at least pari passu in priority of payment in respect
of such other Guarantee and is otherwise on substantially similar or better
terms (in respect of the Lenders) as the documentation evidencing such other
Guarantee;
(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”; and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e) Indebtedness of a Subsidiary of the Company owed to the Company or a
Subsidiary Guarantor, which Indebtedness shall be (i) on terms reasonably
satisfactory to the Administrative Agent and (ii) otherwise permitted under the
provisions of Section 7.02, except for loans owed by a German Obligor as
described under Section 2.14(c)(ii);
(f) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(j); provided that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $100,000,000; and
(g) other unsecured Indebtedness (provided that, for purposes of this clause
(g), such Indebtedness shall include any increases in the Aggregate Commitments
pursuant to Section 2.15) in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding.
7.04 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a) the Company may merge with any Person (provided that the Company shall be
the continuing or surviving Person);
(b) any Subsidiary of the Company may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that immediately after giving effect thereto, in the case of any such merger to
which any Loan Party is a party, a Loan Party is the surviving corporation; and
(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be the Company or a Subsidiary Guarantor.
7.05 Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;
(e) Dispositions permitted by Section 7.04;
(f) Dispositions of accounts receivable in connection with a securitization
thereof; provided that the aggregate book value of all accounts receivable of
the Company and its Subsidiaries subject to a securitization shall not exceed
$150,000,000 at any time; and
(g) Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) both immediately
before and after giving effect to such Disposition, the Company and its
Subsidiaries shall be in pro forma compliance with the financial covenants set
forth in Section 7.11, and (iii) if the aggregate amount of Dispositions made
pursuant to this clause (g) shall exceed $200,000,000 during the term of this
Agreement, the Company shall provide, prior to the consummation of the
Disposition causing such excess and any subsequent Disposition, a Compliance
Certificate signed by a Responsible Officer which demonstrates compliance with
the preceding clauses (i) and (ii).
provided that any and all Dispositions pursuant to clauses (a) through (g) shall
be for fair market value.
7.06 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(a) each Subsidiary may make Restricted Payments to the Company, the Subsidiary
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and
(d) the Company may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash Equity Interests issued by it, so
long as both immediately before and after giving effect to such payment,
purchase, redemption or acquisition, (i) the Company and its Subsidiaries shall
be in pro forma compliance with the financial covenants set forth in Section
7.11 and (ii) no Default shall have occurred and be continuing or would result
therefrom.
7.07 Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business reasonably related,
incidental or complementary thereto.
7.08 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate (other than a Loan Party) of the Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Subsidiary as would be
obtainable by the Company or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction will not apply to intercompany transactions otherwise
expressly permitted by, and consummated in accordance with, this Agreement.
7.09 Burdensome Agreements.  Enter into (or permit to exist) any Contractual
Obligation (other than this Agreement, or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments to the
Company or any Subsidiary Guarantor or to otherwise transfer property to the
Company or any Subsidiary Guarantor, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Company or (iii) of the Company or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided that
this clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.
7.10 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
    7.11 Financial Covenants.
(a) Consolidated Net Leverage Ratio.  Permit the Consolidated Net Leverage Ratio
at any time during any period of four consecutive fiscal quarters of the Company
ending during any period to be greater than 3.50:1; provided that the
Consolidated Net Leverage Ratio may exceed 3.50:1, but in no instance may it
exceed 4.00:1, during the four fiscal quarters ending after the consummation of
a Material Acquisition.
(b) Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.50:1.
7.12 Limitation on Accounting Changes.  Subject to Section 1.03, make or permit
any material change in accounting policies without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).
7.13 Fiscal Year.  Change the fiscal year-end of the Company to a date other
than April 30 without the consent of the Required Lenders (which consent shall
not be unreasonably withheld).
7.14 Amendments of Organization Documents.  Amend any of its Organization
Documents in a manner that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or increase the registered
share capital (Stammkapital) of any German Obligor unless the requirements under
Section 2.14(c)(i) are met.
7.15 Modification of Indebtedness.  Amend, modify or change in any manner any
term or condition of any Indebtedness set forth in Schedule 7.03, except for any
refinancing, refunding, renewal or extension thereof permitted by Section
7.03(c), if doing so would materially impair the value of the interest or rights
of any Loan Party under such Indebtedness or would impair the rights or
interests of the Administrative Agent or any Lender.
7.16 Anti-Corruption Laws; Anti-Terrorism Laws, Etc.  Directly or indirectly use
the proceeds of any Credit Extension (including by lending, contributing or
otherwise making any such proceeds available to any Affiliate or other Person)
for any purpose which would (a) breach the United States Foreign Corrupt
Practices Act of 1977, the Patriot Act, the UK Bribery Act 2010, and other
similar anti-corruption, anti-money laundering or anti-terrorism legislation in
other jurisdictions, (b) fund any activities or business of or with any Person,
or in any country or territory, that, at the time of such funding, is the
subject of Sanctions, or (c) otherwise result in any violation of Sanctions by
any Person (including any Person participating in the Loans). This Section 7.16
shall not apply to the extent that compliance will result in a violation of, or
conflict with, or liability under, section 7 of the German Foreign Trade
Ordinance (Außenwirtschaftsverordnung) (in connection with section 4 para 1 no 3
Foreign Trade Law (Außenwirtschaftsgesetz)) or European Union Regulation (EC) No
2271/96.
ARTICLE VIII.


EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
(a) Non-Payment.  Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or
(b) Specific Covenants.  The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05, 6.10, 6.11, 6.13
or Article VII, or any Loan Party fails to perform or observe any term, covenant
or agreement contained in Article IV (or similar provisions) of any Subsidiary
Guaranty to which it is party (with respect to the covenants set forth in
Article VII, as such covenants apply to each such Loan Party); or
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party  herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made in any material respect; or
(e) Cross-Default.  (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
(f) Insolvency Proceedings, Etc.  Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrative receiver, administrator,
compulsory manager or similar officer for it or for all or any material part of
its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrative receiver, administrator, compulsory manager or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 45 days after its issue or levy; or
(h) Judgments.  There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) such judgment is not discharged, vacated or
fully bonded and there is a period of 45 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i) ERISA; Foreign Government Scheme or Arrangement.  (i) An ERISA Event occurs
which has resulted or could reasonably be expected to result in liability of the
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC (as applicable) in an aggregate amount in excess of the Threshold Amount,
(ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount, or (iii)  a
Foreign Plan Event occurs, or the Company or any Loan Party fails to pay amounts
due or fails to take any other action, with respect to any Foreign Plan
resulting in (or that could reasonably be expected to result in) liabilities in
an aggregate amount in excess of the Threshold Amount; or
(j) Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
and the termination of all Commitments, ceases to be in full force and effect;
or any Loan Party or any of its Affiliates contests in any manner the validity
or enforceability of any provision of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or
(k) Change of Control.  There occurs any Change of Control.
Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent a cure period is specifically contemplated) in
accordance with the Loan Documents or is otherwise expressly waived by
Administrative Agent (with the approval of requisite Appropriate Lenders (in
their sole discretion)) as determined in accordance with Section 10.01; and once
an Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the requisite Appropriate
Lenders or by the Administrative Agent with the approval of the requisite
Appropriate Lenders, as required hereunder in Section 11.01.
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)
declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c)
require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the Outstanding Amount thereof); and

(d)
exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans  and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C  Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), or if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all Guaranteed Obligations then due hereunder, any amounts received on
account of the Guaranteed Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuer) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Guaranteed Obligations, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Guaranteed Obligations then
owing under Guaranteed Hedge Agreements and Guaranteed Cash Management
Agreements and to the to the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Company pursuant to Sections 2.03 and 2.16, in each case
ratably among the Administrative Agent, the Lenders, the L/C Issuer, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this Fourth clause held by them; and
Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth of this
Section shall be applied to satisfy drawings under such Letters of Credit as
they occur.  If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Guaranteed Obligations, if any, in the order set
forth above. Excluded Swap Obligations with respect to any Loan Party shall not
be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Guaranteed Obligations otherwise set forth
above in this Section.
Notwithstanding the foregoing, Guaranteed Obligations arising under Guaranteed
Cash Management Agreements and Guaranteed Hedge Agreements shall be excluded
from the application described above if the Administrative Agent has not
received a Guaranteed Obligations Designation Notice, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto.
ARTICLE IX.


ADMINISTRATIVE AGENT
9.01 Appointment and Authority; BofA Securities Assignment.
(a)
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and no Borrower shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.  In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders hereby
grants to the Administrative Agent any required powers of attorney to execute
any Loan Document governed by the laws of such jurisdiction on such Lender’s
behalf.

(b)
The parties hereby acknowledge, understand and agree that BofA Securities may,
without notice to the Company or any other party hereto, assign any and all
rights and obligations of BofA Securities under this Agreement and any other
Loan Document to any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof.

9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities in, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:
(a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and non-appealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Company, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
    9.06 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, upon the Company’s
consent (so long as no Event of Default then exists) which shall not be
unreasonably delayed or withheld, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, the Arrangers or the Syndication Agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Guaranteed Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b)
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Guaranteed Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
9.10 Guaranty Matters.  The Lenders (including in its capacities as a current or
potential Cash Management Bank and a potential Hedge Bank) and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  The Administrative Agent will, at the Company’s expense, execute
and deliver to the applicable Subsidiary Guarantor such documents as such
Subsidiary Guarantor may reasonably request to release such Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty in accordance with the terms
of the Loan Documents and this Section 9.10.
    9.11 Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements. 
Except as otherwise expressly set forth herein or in any Guaranty, no Cash
Management Bank or Hedge Bank that obtains the benefit of the provisions of
Section 8.03 or any Guaranty by virtue of the provisions hereof shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
any Guaranty) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Guaranteed Obligations arising under Guaranteed
Cash Management Agreements and Guaranteed Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Guaranteed Obligations Designation Notice of such Guaranteed Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Guaranteed
Obligations arising under Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements on any date or at the time of the termination of the Aggregate
Commitments, the repayment in full (other than contingent indemnification
obligations) of all Guaranteed Obligations, and the termination or expiration of
all Letters of Credit (other than Letters of Credit as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the L/C Issuer have been made).
    9.12 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and not, for the avoidance of doubt,
to or for the benefit of the Company or any other Loan Party, that at least one
of the following is and will be true:
(i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments, or this Agreement,

(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84–14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84–14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
ARTICLE X.

MISCELLANEOUS
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:
(a)
waive any condition set forth in Section 4.01 or, in the case of the initial
Credit Extension, Section 4.02, without the written consent of each Lender;

(b)
without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension without the written consent of
the Required Lenders;

(c)
extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d)
postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such payment;

(e)
reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided that only the consent of the Required Lenders shall be
necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) any financial covenant hereunder (or any defined term used
therein) even if the incidental effect of such amendment is to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(f)
change  Section 2.13 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(g)
amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(h)
change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(i)
release all or substantially all of the value of the Guaranties, without the
written consent of each Lender, except to the extent the release of any
Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case such
release may be made by the Administrative Agent acting alone); or

(j)
impose any greater restriction on the ability of any Lender to assign any of its
rights or obligations hereunder without the written consent of the Required
Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (v)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender under a Facility may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, or the
principal amount owed to such Lender reduced or the final maturity thereof
extended, in each case without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender under a Facility that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender, and any amendment of this sentence shall require the consent
of each Lender, including any Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).
Notwithstanding any provision herein to the contrary:
(A) If the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document (including the schedules
and exhibits thereto), then the Administrative Agent and the Company shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.
(B) This Agreement may be amended with the written consent of the Administrative
Agent, the L/C Issuer, the Company and the Lenders (including the Swing Line
Lender) affected thereby to amend the definition of “Alternative Currency” or
“Eurocurrency Rate” or Section 1.06 solely to add additional currency options
and the applicable interest rate with respect thereto, in each case solely to
the extent permitted pursuant to Section 1.06.
(C) This Agreement may be amended and restated without the consent of any Lender
(but with the consent of the Company and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated, such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.
10.02 Notices; Effectiveness; Electronic Communication.
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)
if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii)
if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to a
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FPML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
L/C Issuer, the Swing Line Lender or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d) Change of Address, Etc.  Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Public Investor” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e) Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
10.03 No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
    10.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that the Borrowers will not be responsible for payment of
any fees to counsel to the Administrative Agent under this clause (i) in an
amount greater than the sum of (A) $150,000 and (B) the amount, if any, by which
the fees of counsel to the Administrative Agent exceed $200,000, (ii) all
reasonable out‑of‑pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii)  all reasonable out-of-pocket fees and
expenses incurred by the Administrative Agent, the L/C Issuer or any Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the L/C Issuer or any Lender), and shall pay all
reasonable fees and time charges for attorneys who may be employees of the
Administrative Agent, the L/C Issuer or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b) Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any Indemnitee
(including reasonable allocated costs of internal counsel)), and shall indemnify
and hold harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Loan Party has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. 
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) does
not apply with respect to Taxes other than Taxes that represent losses, claims,
damages or other similar amounts arising from non-Tax claims.
(c) Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 2.13.
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, other than for direct or actual damages resulting from such
Indemnitee’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final non-appealable judgment.
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f) Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
    10.06 Successors and Assigns.
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of clause (b) of this
Section, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (f) of this Section, or
(iv) to an SPC in accordance with the provisions of clause (h) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this clause (b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)
Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to the Swing Line Lender’s rights
and obligations in respect of Swing Line Loans;

(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C) the consent of the L/C Issuer and the Swing Line Lender (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Facility.
(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500, provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to the
Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Upon request, each Borrower (at its expense) shall execute and deliver
a Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this clause shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section.
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  In addition, at any time
that a request for a consent for a material or substantive change to the Loan
Documents is pending, any Lender may request and receive from the Administrative
Agent a copy of the Register.
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 10.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (b), (c),
(d) and (e) of the first proviso to Section 10.01 that affects such
Participant.  Subject to clause (e) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participating
interest in any Loan, Commitment or other interest to a Participant shall, as
agent of the Borrowers solely for the purpose of this clause (d), record in book
entries maintained by such Lender the name and the amount of the participating
interest of each Participant entitled to receive payments in respect of such
participating interests (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) or Proposed Section 1.163-5(b) (or any successor sections) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive, and such Lender, the Borrowers, and the Administrative
Agent shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii).  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.
(h) Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitments and Revolving Loans pursuant
to clause (b) above, Bank of America may, upon 30 days’ notice to the Company
and the Lenders, resign as L/C Issuer and/or upon 30 days’ notice to the Company
resign as Swing Line Lender.  In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements reasonably satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the L/C Issuer and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.15(c), (ii) any direct,
indirect, actual or prospective counterparty (or its advisors) to any swap,
derivative or securitization transaction relating to a Borrower and its
obligations or (iii) any credit insurance provider relating to a Borrower and
its obligations, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company or (z) is independently discovered or developed
by a party hereto without utilizing any Information received from the Borrowers
or violating the terms of this Section.  In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
Other than with respect to factual descriptions of this Agreement included in
disclosure required by the Securities Laws (including attaching this Agreement
as an exhibit to any filing required by the Securities Laws), the Loan Parties
and their Affiliates agree that they will not in the future issue any press
releases or other public disclosure using the name of the Administrative Agent
or any Lender or their respective Affiliates or referring to this Agreement or
any of the Loan Documents without the prior written consent of the
Administrative Agent, unless (and only to the extent that) the Loan Parties or
such Affiliate is required to do so under Law and then, in any event the Loan
Parties or such Affiliate will consult with such Person before issuing such
press release or other public disclosure.
The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Guaranteed Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13 Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, a Non-Consenting Lender or a
Non-Extending Lender, or if any other circumstances exist hereunder that give
the Company the right to replace a Lender as a party hereto, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)
the Company shall have paid (or caused a Designated Subsidiary to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or
applicable Designated Subsidiary (in the case of all other amounts);

(c)
in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d)
such assignment does not conflict with applicable Laws;

(e)
in the case of an assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14 Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING FOR SUCH PURPOSES
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK.
(b) SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER PARTY TO THIS
AGREEMENT IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c) WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER PARTY TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  EACH FOREIGN
OBLIGOR HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS AUTHORIZED AGENT TO
RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDINGS IN ANY SUCH
COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY SUCH COURTS BY MAILING A
COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO SUCH AGENT IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02, AND AGREES THAT SUCH SERVICE, TO THE
FULLEST EXTENT PERMITTED BY LAW:  (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II)
SHALL BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY
TO IT.  IF ANY AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT
SERVICE, SUCH PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL UPON
RECEIPT CONSTITUTE SUFFICIENT NOTICE.  NOTHING HEREIN CONTAINED SHALL AFFECT THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF ANY OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
(e) SERVICE OF PROCESS (FOREIGN OBLIGORS). WITHOUT PREJUDICE TO ANY OTHER MODE
OF SERVICE ALLOWED UNDER ANY RELEVANT LAW, EACH OF THE FOREIGN OBLIGORS: (i)
IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN RELATION
TO ANY PROCEEDINGS BEFORE THE COURTS OF THE STATE OF NEW YORK IN CONNECTION WITH
ANY LOAN DOCUMENT AND (ii) AGREES THAT FAILURE BY A PROCESS AGENT TO NOTIFY SUCH
FOREIGN OBLIGOR OF THE PROCESS WILL NOT INVALIDATE THE PROCEEDINGS CONCERNED.
EACH FOREIGN OBLIGOR EXPRESSLY AGREES AND CONSENTS TO THE PROVISIONS OF THIS
SECTION 10.14(e).
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby, each Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (a) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers, the other Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, and the Borrowers and the other Loan Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and each Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for any of the
Borrowers, any other Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent nor any Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Borrower or any other Loan
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Arranger has advised or is currently advising any of
the Borrowers, the other Loan Parties or their respective Affiliates on other
matters) and neither the Administrative Agent nor any Arranger has any
obligation to any of the Borrowers, the other Loan Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (d) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and the Arrangers have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each Borrower and each other Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each Borrower and each other Loan Party hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty.
10.17 USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.18 Electronic Execution; Electronic Records.
(a) The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Laws, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
(b) The Company hereby acknowledges the receipt of a copy of this Agreement and
all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Company, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.
10.19 Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable Law).
10.20 Subordination.  Each Loan Party (a “Subordinating Loan Party”) hereby
subordinates the payment of all obligations and indebtedness of any other Loan
Party owing to it, whether now existing or hereafter arising, including any
obligation of any such other Loan Party to the Subordinating Loan Party as
subrogee of the Administrative Agent, a Lender, the L/C Issuer, a Hedge Bank, a
Cash Management Bank, and/or an Indemnitee (collectively, the “Guaranteed
Parties”) or resulting from such Subordinating Loan Party’s performance under
any Loan Document, to the indefeasible payment in full in cash of all Guaranteed
Obligations. If the Guaranteed Parties so request after the occurrence and
during the continuance of a Default under Section 8.01(a), (f) or (g), any such
obligation or indebtedness of any such other Loan Party to the Subordinating
Loan Party shall be enforced and performance received by the Subordinating Loan
Party as trustee for the Guaranteed Parties and the proceeds thereof shall be
paid over to the Guaranteed Parties on account of the Guaranteed Obligations,
but subject to Section 2.14(c) and otherwise without reducing or affecting in
any manner the liability of the Subordinating Loan Party under this Agreement.
Without limitation of the foregoing, so long as no Default has occurred and is
continuing under Section 8.01(a), (f) or (g), the Loan Parties may make and
receive payments with respect to intercompany Indebtedness; provided that, in
the event that any Loan Party receives any payment of any intercompany
Indebtedness at a time when such payment is prohibited by this Section, such
payment shall be held by such Loan Party, in trust for the benefit of, and,
subject to Section 2.14(c), shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.
10.21 Entire Agreement.  This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties.  There are
no unwritten oral agreements among the parties.
10.22 Effect of Amendment and Restatement of the Existing Credit Agreement.
(a) On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety.  The parties hereto acknowledge and agree that (i)
this Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the “Obligations” (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement as in effect immediately prior to the Closing Date and
which remain outstanding and (ii) the “Obligations” (as amended and restated
hereby and which are hereinafter subject to the terms herein) are in all
respects continuing.
(b) Each of the parties hereto severally and for itself agrees that on the
Closing Date, each Existing Lender hereby irrevocably sells, transfer, conveys
and assigns, without recourse, representation or warranty (except as expressly
set forth herein), to each Lender, and each such Lender hereby irrevocably
purchases from such Existing Lender, a portion of the rights and obligations of
such Existing Lender under the Existing Credit Agreement and each other Loan
Document in respect of its existing Loans and Commitments under (and as defined
in) the Existing Credit Agreement such that, after giving effect to the
foregoing assignment and delegation and any increase in the aggregate
Commitments effected pursuant hereto, each Lender’s Applicable Percentage of the
Commitments and pro rata portion of the Loans for the purposes of this Agreement
and each other Loan Document will be as set forth opposite such Person’s name on
Schedule 2.01.
(c) Each Existing Lender hereby represents and warrants to each Lender that,
immediately before giving effect to the provisions of this Section, (i) such
Existing Lender is the legal and beneficial owner of the portion of its rights
and obligations in respect of its Existing Loans being assigned to each Lender
as set forth above; and (ii) such rights and obligations being assigned and sold
by such Existing Lender are free and clear of any adverse claim or encumbrance
created by such Existing Lender.
(d) Each of the Lenders hereby acknowledges and agrees that (i) other than the
representations and warranties contained above, no Lender nor the Administrative
Agent has made any representations or warranties or assumed any responsibility
with respect to (A) any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness or sufficiency of this Agreement, the Existing
Agreement or any other Loan Document or (B) the financial condition of any Loan
Party or the performance by any Loan Party of the Obligations; (ii) it has
received such information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; and (iii) it has made and
continues to make its own credit decisions in taking or not taking action under
this Agreement, independently and without reliance upon the Administrative Agent
or any other Lender.
(e) The Borrowers (including the Company), each of the Lenders and the
Administrative Agent also agree that each of the Lenders shall, as of the
Closing Date, have all of the rights and interests as a Lender in respect of the
Loans purchased and assumed by it, to the extent of the rights and obligations
so purchased and assumed by it.
(f) Each Lender which is purchasing any portion of the Existing Loans shall
deliver to the Administrative Agent immediately available funds in the full
amount of the purchase made by it and the Administrative Agent shall, to the
extent of the funds so received, disburse such funds to the Existing Lenders
that are making sales and assignments in the amount of the portions so sold and
assigned.
(g) Each Lender acknowledges and agrees that, in connection with the
reallocation of any Existing Loans as contemplated in this Section, neither the
Company nor any Borrower shall be liable for any costs and fees contemplated in
Section 3.05.
    10.23 Appointment of the Company.  Without limiting the provisions of
Section 2.14(d) or 10.14(e), each of the Loan Parties hereby appoints the
Company to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Company may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Company
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent,
L/C Issuer or a Lender to the Company shall be deemed delivered to each Loan
Party and (c) the Administrative Agent, L/C Issuer or the Lenders may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Company on behalf of each of the Loan Parties.
10.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto or
thereto, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)
the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

10.25 Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section, the following terms have the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).





--------------------------------------------------------------------------------

1 UNDER REVIEW BY RESPECTIVE GERMAN COUNSEL.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


   
JOHN WILEY & SONS, INC.
         
By:
 
/s/ Kevin Monaco
 
Name:
 
Kevin Monaco
 
Title:
 
Senior Vice President, Treasurer and Tax
                     
JOHN WILEY & SONS LIMITED
         
By:
 
/s/ Ursula D’Arcy
 
Name:
 
Ursula D’Arcy
 
Title:
 
Director
                     
J. WILEY LIMITED
         
By:
 
/s/ Ursula D’Arcy
 
Name:
 
Ursula D’Arcy
 
Title:
 
Director
                     
WILEY EUROPE INVESTMENT HOLDINGS LIMITED
         
By:
 
/s/ Ursula D’Arcy
 
Name:
 
Ursula D’Arcy
 
Title:
 
Director
                     
JOHN WILEY & SONS GmbH
         
By:
 
/s/ Sabine Steinbach
 
Name:
 
Sabine Steinbach
 
Title:
 
Managing Director
                     
WILEY-VCH VERLAG GMBH & CO. KGAA
         
By:
 
/s/ Sabine Steinbach
 
Name:
 
Sabine Steinbach
 
Title:
 
Managing Director
                     
BLACKWELL VERLAG GMBH
         
By:
 
/s/ Sabine Steinbach
 
Name:
 
Sabine Steinbach
 
Title:
 
Managing Director
                     
BANK OF AMERICA, N.A., as Administrative Agent
         
By:
 
/s/ Felicia Brinson
 
Name:
 
 Felicia Brinson
 
Title:
 
Assistant Vice President
                     
BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer
         
By:
 
/s/ Jana L. Baker
 
Name:
 
Jana L. Baker
 
Title:
 
Senior Vice President
                     
JPMORGAN CHASE BANK, N.A.
         
By:
 
/s/ Anthony Galea
 
Name:
 
Anthony Galea
 
Title:
 
Executive Director
                     
PNC BANK, NATIONAL ASSOCIATION
         
By:
 
/s/ Blaise Schultheis
 
Name:
 
Blaise Schultheis
 
Title:
 
Vice President
                     
TD BANK, N.A. as Lender
         
By:
 
/s/ Todd Antico
 
Name:
 
Todd Antico
 
Title:
 
Senior Vice President
                     
SIGNATURE BANK as Lender
         
By:
 
/s/ Robert A. Bloch
 
Name:
 
Robert A. Bloch
 
Title:
 
Senior Vice President
                 
By:
 
/s/ Margaret M. Monigan
 
Name:
 
Margaret M. Monigan
 
Title:
 
Vice President
                     
MUFG BANK, LTD. (F.K.A. THE BANK OF TOKYO-MITSUBISHI UFJ, LTD as Lender
         
By:
 
 /s/ Matthew Antioco
 
Name:
 
Matthew Antioco
 
Title:
 
Director
                     
CITIBANK N.A. as Lender
         
By:
 
/s/ Varun Gupta
 
Name:
 
Varun Gupta
 
Title:
 
Senior Vice President
                     
U.S BANK, NATIONAL ASSOCIATION, as Lender
         
By:
 
/s/ Garret Komjathy
 
Name:
 
Garret Komjathy
 
Title:
 
Senior Vice President
                     
SUNTRUST BANK, as Lender
         
By:
 
/s/ Steve Curran
 
Name:
 
Steve Curran
 
Title:
 
Director
                     
KEYBANK NATIONAL ASSOCIATION, as Lender
         
By:
 
/s/  Eric W. Domin
 
Name:
 
Eric W. Domin
 
Title:
 
Vice President
                     
BANK OF MONTREAL, as Lender
         
By:
 
 /s/ Scott Matthews
 
Name:
 
Scott Matthews
 
Title:
 
Managing Director
                 
By:
 
/s/ Jeff Couch
 
Name:
 
Jeff Couch
 
Title:
 
Managing Director
                 
By:
 
/s/ Joan Murphy
 
Name:
 
Joan Murphy
 
Title:
 
Managing Director
                     
BRANCH BANKING AND TRUST COMPANY, as Lender
         
By:
 
/s/ Tim Wiegand
 
Name:
 
Tim Wiegand
 
Title:
 
Senior Vice President
                     
CITIZENS BANK, as Lender
         
By:
 
/s/ John F. Kendrick
 
Name:
 
John F. Kendrick
 
Title:
 
Vice President
         